Exhibit 10.2

LEASE AGREEMENT

Between

CS/FEDERAL DRIVE AB LLC

as Landlord

and

QUANTUM CORPORATION

as Tenant

Dated as of February 6, 2006

(Building A -- 10125 Federal Drive, Colorado Springs, Colorado)

--------------------------------------------------------------------------------




BASIC LEASE INFORMATION

Date of Lease:

                                      

February 6, 2006

 

Landlord:

CS/Federal Drive AB LLC

 

Tenant:

Quantum Corporation

 

Commencement Date:

February 6, 2006

 

Lease Expiration Date: 

February 28, 2021, subject to the Renewal Terms

 

Building:

Building located at 10125 Federal Drive, Colorado Springs, Colorado containing
approximately 191,181 rentable square feet, commonly known as “Building A”.

 

Campus:

The land, buildings and improvements located at 10125, 10205 and 10285 Federal
Drive, Colorado Springs, Colorado.  The building located at 10205 Federal Drive
contains approximately 92,985 rentable square feet and is commonly known as
“Building B”.  The building located at 10285 Federal Drive contains
approximately 122,041 rentable square feet and is commonly known as “Building
C”.

 

Lot:

The land on which Building A and Building B are located, as more particularly
described in Exhibit A-2.

 

 

Fixed Rent:

        

Lease Year

   

Period

   

Annual Fixed Rent

   

Monthly Fixed Rent

 

1

2/06/06 - 2/28/07

$2,068,617

$172,384.76

 

2

3/01/07 - 2/29/08

$2,109,989

$175,832.45

 

3

3/01/08 - 2/28/09

$2,152,189

$179,349.09

 

4

3/01/09 - 2/28/10

$2,195,233

$182,936.08

 

5

3/01/10 - 2/28/11

$2,239,138

$186,594.80

 

 

For each Lease Year during the Term commencing with the sixth (6th) Lease Year,
Fixed Rent per annum shall be increased each Lease Year above the Fixed Rent per
annum for the immediately prior Lease Year by an amount equal to the aggregate

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

percentage increase in the CPI (hereinafter defined) from the first day of the
prior Lease Year through the last day of the prior Lease Year, using the CPI on,
or closest to, the first day of the prior Lease Year as the base index and the
CPI on, or closest to, the last day of the last month of the prior Lease Year as
the comparative index, but in no event shall the Fixed Rent for each such
successive Lease Year be less than the Fixed Rent per annum payable for the
prior Lease Year.  For purposes of the calculation of Fixed Rent, in the event
the aggregate percentage increase in the CPI for any period of calculation shall
be a negative number, the aggregate percentage increase in the CPI for such
period shall be deemed to be zero, such that the Fixed Rent per annum for such
new Lease Year shall remain the same as for the immediately prior Lease Year. 

 

 

Until such time as the aggregate percentage increase in the CPI shall have been
determined by Landlord for the applicable new Lease Year, Tenant shall continue
paying Fixed Rent in the per annum amount for the immediately prior Lease Year,
and Tenant shall pay Landlord the amount of any deficiency in Fixed Rent
payments within fifteen (15) days after notice from Landlord to Tenant of the
applicable percentage increase in the CPI and Fixed Rent calculation for the new
Lease Year.

 

Renewal Terms:

Three (3) consecutive periods of five (5) years each

 

Landlord’s Wire Transfer Address:

Wachovia Bank, NA
ABA # 053-000-219
Acct Name-  Incoming wire account
Acct # 50775-94-01-1216
Ref Loan # (must be included on wire)-       502854498

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Fixed Rent Payment due on Commencement Date

$141,601.76

 

Related Leases:

(i) Lease Agreement originally between Landlord (or its affiliate), as landlord,
and Tenant, as tenant, of even date herewith pertaining to all or a portion of
Building B and the land on which it is located and (ii) Lease Agreement
originally between Landlord (or its affiliate), as landlord, and Tenant, as
tenant, of even date herewith pertaining to all or a portion of Building C and
the land on which it is located, as the same may be amended, modified or
assigned from time to time.

 

4

--------------------------------------------------------------------------------




THIS LEASE AGREEMENT, is made and entered into as of the date set forth in the
Basic Lease Information (this lease agreement, together with all amendments and
supplements hereto, this “Lease”),by and between CS/Federal Drive AB LLC, a
Delaware limited liability company, having an address at c/o Cushman & Wakefield
Net Lease Trust, Inc., 51 West 52nd Street, New York, NY  10012 (together with
any successor or assigns, hereinafter called the “Landlord”)and Quantum
Corporation, a Delaware corporation, having an address at 1650 Technology Drive,
Suite 800, San Jose, CA 95110 (together with any successor or assign permitted
by this Lease, hereinafter collectively called the “Tenant”).

1.  DEFINITIONS

Capitalized terms used herein shall have the following meanings for all purposes
of this Lease and shall be equally applicable to both the singular and plural
forms of the terms herein defined.

“Additional Rent” means all amounts, liabilities and obligations, other than
Fixed Rent, that Tenant assumes or agrees to pay under this Lease to Landlord or
others.

“Affiliates” means Persons (other than individuals) controlled by, controlling,
or under common control with Tenant.

“Alternative Credit Rating Agency” means if either or both of S&P and Moody’s no
longer exist or no longer assign Credit Ratings, such other nationally
recognized statistical credit rating agency designated by Landlord, acting in
its sole, but good faith, discretion.

“Basic Lease Information” means the page(s) preceding this Lease, which are
hereby incorporated by reference.

“Building” is defined and shall have the meaning specified in the Basic Lease
Information.

“Campus” is defined and shall have the meaning specified in the Basic Lease
Information.

“Casualty” shall mean any damage or destruction caused to the Premises by any
reason, including fire.

“Casualty Repair” is defined in paragraph 10(a) of this Lease.

“Casualty Termination Date” is defined in paragraph 10(d) of this Lease.

“Casualty Threshold” is defined in paragraph 10(d) of this Lease.

“Claims” shall mean Liens (including lien removal and bonding costs),
liabilities, obligations, damages, losses, demands, penalties, assessments,
payments, fees of Mortgagee, fines, claims, actions, suits, judgments,
settlements, costs, expenses and disbursements (including legal fees incurred
and expenses and costs of investigation and environmental remedial action) of
any kind and nature whatsoever.

1

--------------------------------------------------------------------------------

“Commencement Date” is defined and shall have the meaning specified in the Basic
Lease Information.

“Corporate Control Criteria” means Transferee has a Credit Rating of both “BB-”
or higher from S&P and “B2” or higher from Moody’s, in each case for the
twenty-four (24) consecutive calendar month period prior to a Permitted Transfer
and as of the date of the Permitted Transfer. 

“Corporate Control Event” means any of the following: (i) a merger or
consolidation of Tenant with or into another entity, (ii) the sale of all or
substantially all the assets of Tenant to any party, (iii) any one Person
acquiring 50% or more of publicly traded common stock, voting securities or
economic benefits and burdens (including distributions) of Tenant within any
twelve month period, or (iv) a change in 50% or more of Tenant’s Board of
Directors in any 12 month period.

“CPI” means the Consumer Price Index for “All Urban Consumers (CPI-U) for the
U.S. City Average for All Items”  (1982-84 = 100) published monthly by the
United States Department of Labor, Bureau of Labor Statistics.  If the Bureau of
Labor Statistics changes the base period for computing the CPI or otherwise
revises the manner in which the CPI is determined, an adjustment shall be made
in the revised index which would produce results equivalent, as nearly as
possible, to those which would be obtained hereunder if the CPI were not so
revised.  If the CPI becomes unavailable because publication is discontinued or
otherwise, there shall be substituted therefor a comparable index, reasonably
designated by Landlord, based upon changes in the cost of living or the
purchasing power of the consumer dollar, published by an agency of the federal
government or in the absence thereof, by a nationally recognized financial
reporting service.

“Credit Rating” means the senior unsecured debt rating issued by S&P and Moody’s
or if either or both no longer exist or no longer issue ratings then, for either
or both as so applicable, an Alternative Credit Rating Agency. All references to
specific levels of a Credit Rating mean such rating with a “stable” or
“positive” outlook, but not a “negative” outlook or “on watch” associated with
such rating.

“Environmental Laws” is defined in paragraph 26(b) of this Lease.

“Equipment” means the equipment necessary for the operation, maintenance or
repair of the Improvements, all of which are owned by Landlord, including,
without limitation, those items listed on Exhibit B-1.

“Event of Default” is defined in paragraph 15 of this Lease.

“Fair Market Rental Value of the Premises” shall mean the rent that would be
paid by a willing tenant and accepted by a willing landlord in an arm length’s
lease of the Premises in which neither party is under any compulsion to lease,
but without consideration of any concessions, allowances  or other inducements
then normally being offered to prospective tenants.  Fair Market Rental Value
shall be determined by the appraisal process set forth in Exhibit E.

2

--------------------------------------------------------------------------------

“Fixed Rent” is defined in paragraph 5 of this Lease.

“Hazardous Materials” is defined in paragraph 26(b) of this Lease.

“Imposition” means the various taxes and other charges referred to in paragraph
6 of this Lease and the present and future governmental laws and regulations
more specifically described in paragraph 6(b) of this Lease.

“Improvements” means all of the buildings (including the Building), structures,
improvements, equipment, and all building fixtures therein (including parking
areas, and driveways) now or hereafter located on the Land, other than and
specifically excluding Tenant’s Trade Fixtures.

The words “include”, “includes”, “including” and any other derivation of
“include” means “including but not limited to” unless specifically set forth to
the contrary.

“Indemnified Partner” is defined in paragraph 26(c) of this Lease.

“Initial Appraiser” is defined in Exhibit E of this Lease.

“Initial Valuation” is defined in Exhibit E of this Lease.

“Land” means the title and interest of Landlord in and to the parcel(s) of real
estate described on the sketch plan attached as Exhibit A-1 hereto, and any land
lying in the bed of any existing dedicated street, road or alley adjoining
thereto, all strips and gores adjoining thereto, and all rights, ways,
easements, privileges and appurtenances thereunto belonging.

“Landlord” is defined in the first paragraph of this Lease.

“Lease” is defined in the first paragraph of this Lease.

“Lease Expiration Date” is defined and shall have the meaning specified in the
Basic Lease Information.

“Lease Year” or “Lease Years” shall mean each twelve (12) month period beginning
on the first day of the calendar month immediately following the month in which
the Commencement Date occurs and each twelve (12) month period thereafter
beginning on the anniversary of the first day of the calendar month immediately
following the month in which the Commencement Date occurs provided, however, the
first “Lease Year” shall include the number of days from the Commencement Date
through the last day of the calendar month in which the Commencement Date
occurs.

“Legal Requirements” is defined in paragraph 12 of this Lease.

“Lien” shall mean any lien, mortgage, pledge, charge, security interest or
encumbrance of any kind, or any other type of preferential arrangement that has
the practical effect of creating a security interest, including any arising
under any conditional sale agreement, capital lease or other title retention
agreement.

“Lot” is defined and shall have the meaning specified in the Basic Lease
Information.

3

--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Services, Inc. and its successors.

“Mortgage” shall mean a mortgage, deed to secure debt, deed of trust or other
security instrument of like nature or any ground or underlying lease or other
document of like nature on all or any portion of the Premises given by Landlord
to a third party.

“Mortgagee” shall mean any holder of a Mortgage with respect to the Premises or
any part thereof.

“Net Casualty Proceeds” shall mean the compensation and/or insurance payments
net of the reasonable expenses of collecting such amounts incurred by Landlord,
any Mortgagee, or Tenant, and received by any Mortgagee, Landlord or Tenant in
respect of any portion of the Premises by reason of and on account of a fire or
other Casualty.

“Other Taxes” is defined in paragraph 6(b) of this Lease.

“Overdue Rate” means the greater of: (x) ten percent (10%) per annum or (y) the
sum of five percent (5%) plus the prime interest rate as reported from time to
time in The Wall Street Journal, but in any event, if lower, the maximum annual
interest rate allowed by law for business loans (not primarily for personal,
family or household purposes); provided, however, if The Wall Street Journal is
no longer in existence or ceases to publish such information, Landlord shall use
the prime interest rate as reported in a comparable publicly available
publication selected by Landlord in its sole, but good faith, discretion.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, trustee(s) of a
trust, unincorporated organization, or government or governmental authority,
agency or political subdivision thereof.

“Permitted Encumbrances” means:

(a) Any of the following, which are not yet due and payable at the time in
question: liens for water, sewer, and other utility services; taxes, assessments
and other governmental charges (whether federal, state, local or foreign);

(b) The easements, rights-of-way, encroachments, encumbrances, restrictive
covenants or other matters affecting the title to the Premises or any part
thereof set forth on Exhibit C attached hereto;

(c) Any Subordination, Non-Disturbance, and Attornment Agreement(s) recorded or
otherwise, which are provided to Tenant in accordance with paragraph 17 of this
Lease or as otherwise entered into by and among Landlord, Tenant, and any
Mortgagee;

(d) Liens for taxes (whether federal, state, local or foreign) attributable to
any taxable period whether before or on or after the Commencement Date which are
being contested in good faith in accordance with the terms of this Lease by
Tenant and for which Tenant has established adequate reserves with Landlord; and

(e) This Lease and the rights, privileges and entitlements of Tenant hereunder.

4

--------------------------------------------------------------------------------

“Permitted Transfer” is defined in paragraph 25 of this Lease.

“Premises” is defined in paragraph 2(a) of this Lease.

“Primary Term” is defined in paragraph 4 of this Lease.

“Proceeds Trustee” shall mean a federally insured bank or trust company
designated by Landlord, subject to the prior written approval of Tenant, such
approval not to be unreasonably withheld, delayed, or conditioned; provided,
however, if a Mortgage encumbers the Premises, the Mortgagee hereunder may, at
its option, be appointed Proceeds Trustee for so long as such Mortgage remains
outstanding.

“Prohibited Alterations” is defined in paragraph 23(a) of this Lease.

“Property Taxes” is defined in paragraph 6(a) of this Lease.

“Related Lease(s)” is defined and shall have the meaning specified in the Basic
Lease Information.

“Rent” means Fixed Rent and Additional Rent.

“Renewal Term(s)” is defined in paragraph 4 of this Lease.

“Restoration Fund” is defined in paragraph 10 of this Lease.

“S&P” means Standard & Poor’s Rating Service and its successors or assigns.

“Site Assessments” is defined in paragraph 26(d) of this Lease.

“Site Reviewers” is defined in paragraph 26(d) of this Lease.

“Subordination, Non-Disturbance and Attornment Agreement” is defined in
paragraph 17(a) of this Lease.

“Tenant” is defined in the first paragraph of this Lease.

“Tenant’s Campus Share” shall mean a fraction, (i) the numerator of which is the
rentable area of the Building (presently 191,181 square feet) and (ii) the
denominator of which is the rentable area of all buildings located on the Campus
(presently 406,207 square feet).  Accordingly, the Tenant’s Campus Share as of
the Commencement Date is 47.06%.

“Tenant’s Lot Share” shall mean a fraction, (i) the numerator of which is the
rentable area of the Building (presently 191,181 square feet) and (ii) the
denominator of which is the rentable area of Buildings “A” and “B” on the Lot
(presently 284,166 square feet).  Accordingly, Tenant’s Lot Share as of the
Commencement Date is 67.28%.

“Tenant’s Trade Fixtures” means (i) the items of unaffixed tangible personal
property of Tenant and (ii) trade fixtures of Tenant that are located on the
Premises on the Commencement Date and specifically listed on Exhibit B-2 hereto,
together with items of

5

--------------------------------------------------------------------------------

tangible personal property and trade fixtures owned by Tenant brought on to the
Premises following the Commencement Date and which are easily movable and not
affixed to the Premises, but specifically excluding the Equipment.

“Term” means the Primary Term and any Renewal Terms.

“Termination Date” is defined in paragraph 14 of this Lease.

“Third Appraiser” is defined in Exhibit E of this Lease.

“Third Valuation” is defined in Exhibit E of this Lease.

“Transferee” is defined in paragraph 25(a) of this Lease.

“Treasury Rate” means the yield to maturity of a debt obligation of the United
States Treasury having a maturity date closest to but not earlier than the
then-existing remaining Term of the Lease and, if more than one have been issued
with such maturity date, then using the debt obligation first issued on or
closest to the date of any termination by Landlord under this Lease.

“Valuation Notice” is defined in Exhibit E of this Lease.

“Valuation Period” is defined in Exhibit E of this Lease.

2.  DEMISE OF PREMISES; QUIET ENJOYMENT

(a) Landlord hereby demises and leases to Tenant and Tenant hereby leases and
rents from Landlord the Premises, IN ITS “AS IS” CONDITION, SUBJECT TO (A) THE
EXISTING STATE OF TITLE (INCLUDING, WITHOUT LIMITATION, PERMITTED ENCUMBRANCES),
(B) THE RIGHTS OF PARTIES IN POSSESSION,(C) ANY STATE OF FACTS WHICH AN ACCURATE
SURVEY OR PHYSICAL INSPECTION OF THE PREMISES MIGHT SHOW, AND (D) ALL APPLICABLE
LEGAL REQUIREMENTS (AS HEREINAFTER DEFINED), INCLUDING, WITHOUT LIMITATION, ANY
VIOLATIONS OF LEGAL REQUIREMENTS WHICH MAY EXIST ON THE DATE HEREOF (AND WITHOUT
EXPRESS OR IMPLIED REPRESENTATION, WARRANTY OR COVENANT OF LANDLORD WHATSOEVER
WITH RESPECT TO THE PREMISES (OR ANY PART THEREOF) OR THE VALUE, HABITABILITY,
DESIGN, OPERATION, QUALITY, REPAIR OR FITNESS OF THE PREMISES FOR A PARTICULAR
USE, OR TITLE THERETO, OR PERMITTED USES, ALL SUCH WARRANTIES BEING HEREBY
DISCLAIMED BY LANDLORD AND WAIVED AND RENOUNCED BY TENANT), AND LANDLORD SHALL
NOT BE LIABLE FOR ANY LATENT, HIDDEN, OR PATENT DEFECT THEREIN OR THE FAILURE OF
THE PREMISES, OR ANY PARTY THEREOF, TO COMPLY WITH ANY LEGAL REQUIREMENT.  The
“Premises” consists of collectively, Landlord’s interest in the Land, the
Equipment, the Improvements, together with any easements, rights, and
appurtenances in connection therewith or belonging to said Land and
Improvements.  The Premises is part of the Lot and the Campus.  For the
avoidance of doubt, Tenant’s obligations and covenants with respect to
“Premises” under this Lease, includes, without limitation, all obligations and
covenants relating to the Lot and/or the Campus as a whole which are allocable
to the Premises.  No easement for light, air or view is included with or
appurtenant

6

--------------------------------------------------------------------------------

to the Premises. The foregoing disclaimer in this paragraph 2(a) has been
negotiated by Landlord and Tenant, each being represented by independent
counsel, and is intended as a complete negation of any representation, warranty
or covenant by Landlord, express or implied, with respect to the condition,
quality, repair, or fitness of the Premises for a particular use, or title
thereto, or permitted uses. Tenant shall, in no event, have any recourse against
Landlord for any defect in or exception to title to the Premises. 

(b) Tenant hereby, agrees that the execution and delivery by Tenant of this
Lease, shall, without further act, constitute the irrevocable acceptance by
Tenant of the Premises.  Landlord covenants with Tenant that, upon the payment
of the Fixed Rent and Additional Rent and the performance of all the terms of
this Lease to be performed by Tenant, Tenant shall, at all times during the
Term, peaceably and quietly enjoy the Premises without any disturbance from
Landlord or from any Person claiming by, through, or under Landlord with respect
to matters arising from and after the first day of the Term.  Exercise by
Landlord of its rights to come upon the Premises as set forth in this Lease
shall not constitute a violation of this paragraph.  Tenant expressly waives and
releases Landlord from any common law or statutory covenant of quiet enjoyment. 

3.  USE

Tenant shall, subject to applicable Legal Requirements (as hereinafter defined),
including without limitation, zoning regulations, ordinances and restrictions,
and any recorded covenants, conditions, easements, agreements, encumbrances or
restrictions in the public records (including, without limitation, those set
forth on Exhibit C attached hereto), and subject to applicable insurance
requirements, use and occupy the Premises only for, to the extent lawful,
general and administrative offices, test labs, and manufacturing, configuration
and warehouse use, and for no other use or purpose.  Tenant shall not use,
suffer or permit the Premises, or any portion thereof, to be used by Tenant, any
third party or the public, as such, without restriction or in such manner as
might adversely affect Landlord’s title to or interest in the Premises, or in
such manner as might make possible a claim or claims of adverse possession by
the public, as such, or third Persons against Landlord’s title to or interest in
the Premises, or of implied dedication of the Premises, or any portion thereof. 
Tenant shall not commit or permit any waste of the Premises or any part
thereof. 

4.  TERM

(a)The primary term of this Lease (the “Primary Term”) shall be for a period of
approximately fifteen (15) years, beginning on the Commencement Date and ending
on the Lease Expiration Date.

(b)Unless the Term of this Lease shall have expired or been terminated pursuant
to any provision hereof, and so long as no Event of Default exists at the time
of exercise or on the date such Renewal Term commences, Tenant shall have the
right to extend the Term for three (3) consecutive extension periods of five (5)
years each (each, a "Renewal Term," and, collectively, the "Renewal Terms"),
upon the terms and conditions set forth in this Section 4(b).  The annual Fixed
Rent for each Renewal Term shall be ninety-five percent (95%) of the Fair Market
Rental Value of the Premises as of the first day of the Renewal Term in
question, as determined pursuant to Exhibit E; provided, however, that
notwithstanding anything to the contrary herein,

7

--------------------------------------------------------------------------------

the Fixed Rent of the Premises during each such Renewal Term shall not be less
than the Fixed Rent payable by Tenant during the Lease Year immediately prior to
the applicable Renewal Term.  Except as otherwise provided in this Lease, each
Renewal Term shall be upon the same terms, covenants and conditions contained in
this Lease.  If Tenant elects to exercise its right to extend the Term for a
Renewal Term, Tenant shall do so by notifying Landlord, in writing, of its
election to exercise the right on or before the date that is eighteen (18)
months prior to the commencement of such Renewal Term, time being of the
essence.

5.  RENTAL

(a)Tenant shall pay to Landlord the following amounts as Rent for the Premises:

(i) During the Term of this Lease, Tenant shall pay to Landlord, as fixed
monthly rent, the amount of monthly fixed rent specified in the Basic Lease
Information (“Fixed Rent”).

(ii) Throughout the Term of this Lease, Tenant shall pay, as Additional Rent,
all other amounts of money and charges required to be paid by Tenant under this
Lease, whether or not such amounts of money or charges are designated Additional
Rent. As used in this Lease, “Rent” shall mean and include all Fixed Rent and
Additional Rent payable by Tenant in accordance with this Lease.

(b) It is the intention of Landlord and Tenant that the Fixed Rent payable by
Tenant to Landlord during the entire Term of this Lease shall be absolutely net
of all costs and expenses incurred in connection with the management, operation,
maintenance and repair of the Premises in accordance with this Lease except as
expressly provided in paragraph 9(b) of this Lease.  Except as expressly set
forth in paragraph 9(b) of this Lease, Landlord shall have no obligations or
liabilities whatsoever with respect to the management, operation, maintenance or
repair of the Premises during the Term of this Lease, and Tenant shall manage,
operate, maintain and repair the Premises in accordance with this Lease and
shall pay all costs and expenses incurred in connection therewith before such
costs or expenses become delinquent. Without limiting the generality of the
foregoing, throughout the entire Term of this Lease, Tenant shall pay, as
Additional Rent, all premiums for all property and liability insurance covering
the Premises required under this Lease, all Property Taxes (as defined in
paragraph 6(a)) and all Other Taxes (as defined in paragraph 6(b)) that accrue
during or are allocable to the Term of this Lease, and for Property Taxes and
Other Taxes, allocable for any period of time prior to the Term of this Lease.

(c) Tenant shall pay all Fixed Rent to Landlord, in advance, on or before the
first day of each and every calendar month during the Term of this Lease (other
than the payment due on the Commencement Date which is due as set forth in the
Basic Lease Information) without notice, by wire transfer or other electronic
means (or otherwise so there are collected funds available to Landlord on the
due date). Interest at the Overdue Rate shall accrue on unpaid Fixed Rent from
the due date thereof to the date of actual payment. If the Fixed Rent is paid
after its due date, a late charge of five percent (5%) of the delinquent amount
shall be due and payable; provided, however, that no late charge shall be
imposed for the first late payment during the Term, if Tenant cures the
delinquency within three (3) business days of its delinquency.  Tenant shall pay
to Landlord or the Person entitled thereto all Additional Rent when due. Tenant
shall pay all

8

--------------------------------------------------------------------------------

Rent to Landlord without notice, demand, deduction or offset, in lawful money of
the United States of America, to the wire transfer address of Landlord specified
in the Basic Lease Information, or to such other accounts and/or Person or
Persons or at such other place or places as Landlord may from time to time
designate in writing.  If Tenant fails to pay any Additional Rent when due,
Landlord shall have all rights, powers and remedies provided for this Lease or
by law or equity or otherwise in the case of nonpayment of Fixed Rent.  In the
event of any failure on the part of Tenant to pay and discharge any Additional
Rent as and when due, Tenant shall promptly pay and discharge any fee, penalty,
interest or cost which may be assessed or added by applicable Legal Requirements
or under any agreement with a third Person for non-payment or late payment of
such Additional Rent, all of which shall also constitute Additional Rent.

(d) Neither Tenant’s inability or failure to take possession of all or any
portion of the Premises for any reason whatsoever, shall delay or otherwise
affect Tenant’s obligation to pay Rent for the Premises from and after the
Commencement Date. 

6.  TAXES

(a) Tenant shall pay, as Additional Rent, all Property Taxes prior to the
assessment of any interest or penalty for late payment provided, however, if
Landlord or Mortgagee is holding Tenant’s estimated payments thereof pursuant to
paragraph 6(f) below, Landlord or Mortgagee shall instead make such payments
upon Tenant’s behalf solely to the extent of such estimated payments, and
subject to the rights of Mortgagee thereto. “Property Taxes” shall mean all
taxes, assessments, excises, levies, fees and charges (and any tax, assessment,
excise, levy, municipal service fee, fee or charge levied wholly or partly in
lieu thereof or as a substitute thereof or as an addition thereto) of every kind
and description, general or special, ordinary or extraordinary, foreseen or
unforeseen, secured or unsecured, whether or not now customary or within the
contemplation of Landlord and Tenant, that are levied, assessed, charged,
confirmed or imposed by any public or government authority on or against, or
otherwise with respect to, or which are allocable to, the Premises or any part
thereof or any personal property used in connection with the Premises.  For this
avoidance of doubt, “Property Taxes” shall include Tenant’s Lot Share of such
amounts allocable to the Lot and/or the Buildings thereon as a whole and
Tenant’s Campus Share of such amounts allocable to the Campus as a whole. 
“Property Taxes” shall not include net income, franchise, transfer or
inheritance taxes of Landlord, except to the extent levied or assessed against
Landlord as a substitute in whole or in part for any Property Taxes.

(b) Tenant shall pay, as Additional Rent, all Other Taxes prior to the
assessment of any interest or penalty for late payment; provided, however, if
Landlord or Mortgagee is holding Tenant’s estimated payments thereof pursuant to
paragraph 6(f) below, Landlord or Mortgagee shall instead make such payments
upon Tenant’s behalf solely to the extent of such estimated payments, and
subject to the rights of Mortgagee thereto. “Other Taxes” shall mean all taxes,
assessments, excises, levies, fees and charges, including all payments related
to the cost or occupation of providing facilities or services, whether or not
now customary or within the contemplation of Landlord and Tenant, that are
levied, assessed, charged, confirmed or imposed (x) pursuant to any agreement
described in item (b) of the definition of Permitted Encumbrances or (y) by any
public or government authority upon, or measured by, or reasonably attributable
or

9

--------------------------------------------------------------------------------

allocable to (i) the Premises, (ii) the cost or value of Tenant’s equipment,
furniture, fixtures and other personal property located in the Premises
(including, without limitation, Tenant’s Trade Fixtures) or the cost or value of
any leasehold improvements made in or to the Premises by or for Tenant,
regardless of whether title to such improvements is vested in Tenant or
Landlord, (iii) any Rent payable under this Lease, including any gross income
tax or excise tax levied by any public or government authority with respect to
the receipt of any such Rent but only to the extent that such taxes are in lieu
of or a substitute for any Property Taxes, (iv) the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or (v) this transaction or any document to which Tenant
is a party creating or transferring an interest or an estate in the Premises. 
For the avoidance of doubt, “Other Taxes” shall include Tenant’s Lot Share of
such amounts allocable to the Lot and/or the Buildings thereon as a whole and
Tenant’s Campus Share of such amounts allocable to the Campus as a whole. 
“Other Taxes” shall not include net income, franchise, transfer, or inheritance
taxes of Landlord except to the extent levied or assessed against Landlord in
whole or in part in lieu of, as a substitute for, or as an addition to any Other
Taxes.

(c) Except for any tax on the net income derived from the Fixed Rent, if at any
time during the Term, any method of taxation shall be such that there shall be
levied, assessed or imposed on the Landlord, or on the Fixed Rent or Additional
Rent, or on the Premises, or any portion thereof, or any portion of the Lot or
the Campus allocable to the Premises, a capital levy, gross receipts tax,
occupational license tax or other tax on the Rents received therefrom, or a
franchise tax, or an assessment, gross receipts levy or charge measured by or
based in whole or in part upon such gross Rents, Tenant, to the extent permitted
by law, covenants to pay and discharge the same, it being the intention of the
parties hereto that the Fixed Rent to be paid hereunder shall be paid to
Landlord absolutely net without deduction or charge of any nature whatsoever,
foreseeable or unforeseeable, ordinary or extraordinary, or of any nature, kind,
or description.

(d) Tenant covenants to furnish Landlord, promptly following payment by Tenant
(and in any event within fifteen (15) days after Landlord’s request), official
receipts of the appropriate taxing authority, if any, or other appropriate proof
reasonably satisfactory to Landlord, evidencing the payment of all Impositions.
The certificate, advice or bill of the appropriate official designated by law to
make or issue the same or to receive payment of any Imposition may be relied
upon by Landlord as sufficient evidence that such Imposition is due and unpaid
at the time of making or issuance of such certificate, advice or bill.

(e) So long as no Event of Default exists, Tenant shall have the right to
contest the amount or validity, in whole or in part, of any Property Tax or
Other Tax assessed against the Premises or any portion thereof or to seek a
reduction in the valuation of the Premises as assessed for real estate property
tax purposes by appropriate proceedings diligently conducted in good faith (but
only after payment of such Property Tax or Other Tax). Landlord shall not be
required to join in any proceeding referred to in this subparagraph (e) unless
required by law, in which event Landlord shall, upon written request by Tenant,
join in such proceedings or permit the same to be brought in its name, all at
Tenant’s expense. Landlord agrees to provide, at Tenant’s expense, whatever
assistance Tenant may reasonably require in connection with any such contest.
Tenant covenants that Landlord shall not suffer or sustain any costs or expenses
(including counsel fees) or any liability in connection with any such
proceeding. No such contest may be prosecuted if it

10

--------------------------------------------------------------------------------

could subject Landlord to any civil liability or the risk of any criminal
liability or otherwise adversely affect Landlord, the Premises or the Campus or
if the contest relates to or could affect any period after the expiration of the
Term.  Tenant shall indemnify and defend Landlord against and save Landlord and
the Premises, and any portion thereof, harmless from and against all losses,
costs, damages, expenses, liabilities, suits, penalties, claims, demands and
obligations, including attorney’s fees, to the extent resulting from the
assertion, filing, foreclosure or other legal proceedings with respect to any
such Property Tax or Other Tax or valuation proceeding.

(f) Upon Landlord’s request, Tenant shall pay to Landlord (or its Mortgagee, if
so requested) on the first day of each calendar month an amount equal to one
twelfth (1/12) of the Property Taxes and Other Taxes thereafter due and payable,
as reasonably estimated by Landlord on the basis of assessments and bills and
estimates thereof.  Such amounts shall be held by Landlord or Mortgagee, without
interest, and shall not be deemed to be trust funds and may be commingled with
the general funds of Landlord or Mortgagee.  Landlord shall apply such amounts
paid by Tenant under this paragraph 6(f) to the payment before delinquency of
the Property Taxes and Other Taxes, subject to any rights of the Mortgagee
thereto.  If at any time the amount on deposit pursuant to this paragraph 6(f)
shall be less than the amount reasonably deemed necessary by Landlord to pay
such Property Taxes or Other Taxes as they become due, Tenant shall pay to
Landlord the amount necessary to make the deficiency within fifteen (15) days
after notice from Landlord requesting payment thereof.

(g) So long as no Event of Default exists (and no event has occurred which, with
the passage of time, the giving of notice, or both, would constitute an Event of
Default), Landlord will, within thirty (30) days after receipt, reimburse Tenant
for its share of any refund of Property Tax or Other Tax received by Landlord
(net of any amounts then due Landlord and net of amounts incurred by Landlord in
connection with such tax contest) as a result of any tax contest relating to the
Term.  Landlord reserves the right to contest the amount or validity, in whole
or in part, of any Property Tax or Other Tax or to seek a reduction in the
valuation of the Premises as assessed for real estate property tax purposes.

7.  NET LEASE; NON-TERMINABILITY

(a) This is an absolutely net lease and the Fixed Rent, Additional Rent and all
other sums payable hereunder by Tenant shall be paid without notice, demand,
set-off, counterclaim, abatement, suspension, deduction or defense. It is the
intention of the parties hereto that the Fixed Rent shall be an absolutely net
return to Landlord throughout the Term of this Lease. In order that such Rent
shall be absolutely net to Landlord, except as otherwise expressly provided in
paragraph 9(b) of this Lease, Tenant shall pay when due, and save Landlord
harmless from and against, any and all costs, charges and expenses attributable
to the Premises, including each fine, fee, penalty, charge (including
governmental charges), assessments, sewer rent, Impositions, insurance premiums
as may be required from time to time by Landlord or Mortgagee, utility expenses,
carrying charges, costs, expenses and obligations of every kind and nature
whatsoever, general and special, ordinary and extraordinary, foreseen and
unforeseen, the payment for which Landlord or Tenant is, or shall become liable
by reason of any rights or interest of Landlord or Tenant in, to or under the
Premises or this Lease or in any manner relating to the ownership, leasing,
operation, management, maintenance, repair, rebuilding, use or occupation of the
Premises, or of any portion thereof.

11

--------------------------------------------------------------------------------

(b) This Lease shall not terminate, nor shall Tenant have any right to terminate
this Lease, except as expressly provided in paragraphs 10 and 14, nor shall
Tenant be entitled to any abatement, suspension, deferment or reduction of, or
setoff, counterclaim or defense with respect to, Rent hereunder except as
expressly provided in paragraphs 10 and 14, nor shall the obligations of Tenant
under this Lease be affected, by reason of (i) any damage to or destruction of
all or any part of the Premises from whatever cause; (ii) subject to paragraph
14, the taking of the Premises or any portion thereof by condemnation,
requisition or eminent domain proceedings; (iii) the prohibition, limitation or
restriction of or interference with Tenant’s use of all or any part of the
Premises, or any interference with such use; (iv) any eviction by paramount
title or otherwise; (v) Tenant’s acquisition or ownership of all or any part of
the Premises otherwise than as expressly provided herein; (vi) any default on
the part of Landlord under this Lease, the Related Leases or under any other
agreement to which Landlord and Tenant may be parties; (vii) any defect in the
condition, merchantability, design, construction, quality or fitness for use of
the Premises or any part thereof, or the failure of the Premises to comply with
all Legal Requirements, including any inability to occupy or use the Premises by
reason of such non-compliance; (viii) any defect in title to or rights to the
Premises or any lien on such title or rights or on the Premises; (ix) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceedings relating to Tenant, Landlord, or any other
Person, or any action taken with respect to this Lease by any trustee or
receiver of Tenant, Landlord, or any other Person, or by any court, in any such
proceeding; (x) any claim that Tenant has or might have against any Person,
including without limitation Landlord, any vendor, manufacturer, contractor of
or for the Premises; (xi) any invalidity or unenforceability or illegality or
disaffirmance of this Lease or against or by Tenant or any provision hereof;
(xii) the impossibility or illegality of performance by Tenant, Landlord or
both; (xiii) any action by any court, administrative agency or other
governmental authority, or (xiv) any other cause whether similar or dissimilar
to the foregoing, any present or future law to the contrary notwithstanding. It
is the intention of the parties hereto that the obligations of Tenant hereunder
shall be separate and independent covenants and agreements, that the Fixed Rent,
the Additional Rent and all other sums payable by Tenant hereunder shall
continue to be payable in all events and that the obligations of Tenant
hereunder shall continue unaffected unless the requirement to pay or perform the
same shall have been terminated pursuant to any express provision of this Lease.
Tenant agrees that Tenant will not be relieved of the obligations to pay the
Fixed Rent or any Additional Rent in case of damage to or destruction of the
Premises.

(c) Tenant agrees that it will remain obligated under this Lease in accordance
with its terms, and that it will not take any action to terminate, rescind or
avoid this Lease, notwithstanding (i) the bankruptcy, insolvency,
reorganization, composition, readjustment, liquidation, dissolution or
winding-up or other proceeding affecting Landlord or its successor in interest,
or (ii) any action with respect to this Lease which may be taken by any trustee
or receiver of Landlord or its successor in interest or by any court in any such
proceeding.

(d) Tenant waives all rights which may now or hereafter be conferred by law (i)
to quit, terminate or surrender this Lease or the Premises or any part thereof,
or (ii) to any abatement, suspension, deferment or reduction of, or setoff,
counterclaim or defense with respect to, the Fixed Rent, Additional Rent or any
other sums payable under this Lease. Tenant shall remain obligated under this
Lease in accordance with its terms and Tenant hereby waives any and all rights
now or hereafter conferred by statute or otherwise to modify or to avoid strict
compliance

12

--------------------------------------------------------------------------------

with its obligations under this Lease.  Notwithstanding any such statute or
otherwise, Tenant shall be bound by all of the terms and conditions contained in
this Lease.

8.  SERVICES

Tenant shall, at Tenant’s sole cost and expense, supply the Premises with
electricity, heating, ventilating and air conditioning, water, natural gas,
lighting, replacement for all lights, restroom supplies, telephone service,
window washing, security service, janitor, pest control and disposal services
(including hazardous and biological waste disposal), and such other services as
Tenant determines to furnish to the Premises. Landlord shall not be in default
hereunder or be liable for any damage or loss directly or indirectly resulting
from, nor shall the Fixed Rent or Additional Rent be abated or a constructive or
other eviction be deemed to have occurred by reason of, the installation, use or
interruption of use of any equipment in connection with the furnishing of any of
the foregoing services, any failure to furnish or delay in furnishing any such
services, whether such failure or delay is caused by accident or any condition
beyond the control of Landlord or Tenant or by the making of repairs or
improvements to the Premises, or any limitation, curtailment, rationing or
restriction on use of water, electricity, gas or any form of energy serving the
Premises, whether such results from mandatory governmental restriction or
voluntary compliance with governmental guidelines. Tenant shall pay the full
cost of all of the foregoing services and all other utilities and services
supplied to the Premises as Additional Rent.

9.  REPAIRS AND MAINTENANCE; REPLACEMENT

(a) Tenant shall, at its own sole cost and expense, keep the Premises, including
all portions thereof, in good order and condition as a first class commercial
property at all times on and after Commencement Date to and including the date
of the termination of the Term, by lapse of time or otherwise.  Tenant
acknowledges the deferred maintenance items and other items requiring repair
existing as of the Commencement Date as set forth on Exhibit F, and Tenant
agrees, at its sole cost and expense, to repair all of the same to the “good
order and condition” standard set forth in the prior sentence on or before July
31, 2006.  Except as expressly provided otherwise in paragraph 9(b) below,
Tenant shall timely and properly maintain, repair and replace all of the
Premises and all its component parts, including parking lot surface and stripes,
all landscaping, mechanical systems, electrical and lighting systems, plumbing
and sewage systems, fixtures and appurtenances, interior walls, columns and
floors, and ceilings, so as to preserve and protect the useful life, utility and
value of such components, and in all events so as to preserve the effectiveness
of any warranty relating thereto, such repairs and replacements to be at least
in quality and class to the original work. If any building system or component
shall become obsolete, non-functional, or uneconomic to repair, Tenant shall
remove such item from the Premises and, promptly replace it with an item of
comparable initial value and function. Promptly upon installation of any
equipment, which is not Tenant’s Trade Fixtures, Tenant shall deliver to
Landlord the original warranty (which shall specify Landlord as the owner of the
equipment and Tenant’s having a non-exclusive license and authority of Landlord
solely to enforce such warranty during the Term of the Lease) relating to such
equipment.  Within thirty (30) days following Landlord’s written request
therefor, Tenant shall deliver to Landlord a written statement showing all
removals and replacements of such systems or components since the last such
report, including manufacturers, model numbers, and serial numbers. Landlord
may, upon two (2) business days’ prior notice (except that no notice shall be
required if an Event of

13

--------------------------------------------------------------------------------

Default exists), cause independent private inspectors to make inspections of any
building and building systems on the Premises or segments thereof to determine
Tenant’s compliance under this paragraph 9.  If such inspection by Landlord
reveals that the Premises, or any portion thereof, including any equipment
thereon, is not in the condition required by this Lease in any material respect,
then Tenant shall pay for such additional inspections performed by Landlord
through the inspection approving the condition of such Premises as being in
conformity with the Lease.  In addition, Tenant shall pay the cost of any such
inspection at the Premises by or on behalf of Landlord while an Event of Default
exists.  Tenant shall not take, or cause or permit to be taken, any action that
would limit or void the effectiveness of any warranty or guaranty relating to
the roof, foundation or exterior walls of the Building. 

(b)Except as provided in paragraph 10 and 14 and unless due to the negligence,
willful misconduct or breach of any provision of this Lease (including the last
sentence of Section 9(a)) of or by Tenant or the Persons claiming by, through or
under Tenant, Landlord shall maintain, repair and replace the roof, foundation
and exterior walls of the Building in good order and condition as a first class
commercial property at all times on and after Commencement Date to and including
the date of the termination of the Term.  Landlord may, upon one business (1)
day notice to Tenant (except in the case of emergency, in which case Tenant no
notice shall be necessary), enter the Premises to perform such required
maintenance and make such required repairs and replacements.  Tenant shall
cooperate with Landlord’s performance of its obligations under this paragraph
9(b) and, to the extent that the same have not been duly assigned to Landlord on
the Commencement Date, shall duly assign all of Tenant’s right, title and
interest in and to any warranties or guaranties pertaining to the roof, the
foundation and/or the exterior walls of the Building.  

(c) Landlord may, but is not required to, after one business (1) day notice to
Tenant (except in the case of emergency, in which case no notice to Tenant shall
be necessary), enter the Premises and make such repairs, alterations,
improvements, additions, replacements or maintenance as Landlord deems necessary
to cure any default of Tenant hereunder, and Tenant shall pay Landlord as
Additional Rent forthwith (and in any event within thirty (30) days) after being
billed for same by Landlord the cost thereof plus an administrative fee of three
percent (3%) of such cost, which bill shall be accompanied by reasonably
supporting documentation. Such amounts shall bear interest at the Overdue Rate
from the date of expenditure by Landlord to the date of repayment by Tenant at
the Overdue Rate.

(d) Except as expressly provided in paragraph 9(b) hereof, it is intended by
Tenant and Landlord that Landlord shall have no obligation, in any manner
whatsoever, to build any improvements on the Premises, to maintain or make any
repairs, replacements, alterations or renewals of any nature or description to
the Premises (or any equipment therein), whether structural or nonstructural,
all of which obligations are intended, as between Landlord and Tenant, to be
those of Tenant. Tenant expressly waives the benefit of any statute now or in
the future in effect which would otherwise afford Tenant the right to make
repairs at Landlord’s expense or to terminate this Lease because of Landlord’s
failure to keep the Premises in good order, condition and repair.

(e) Tenant shall maintain at the Premises, and turn over to Landlord upon
expiration or termination of this Lease, then current operating manuals and
original warranties (to the extent applicable) for the equipment then located on
the Premises.

14

--------------------------------------------------------------------------------

10.  DESTRUCTION OF OR DAMAGE TO PREMISES

(a) If the Premises are damaged by fire or other Casualty during the Term of
this Lease, then, except as expressly provided in paragraph 10(d), Tenant shall,
at its expense, repair such damage and restore the Premises to substantially the
same or better condition as existed before the occurrence of such fire or other
Casualty using materials of the same or better grade than that of the materials
being replaced (herein, a “Casualty Repair”) and this Lease shall remain in full
force and effect. Such repair and replacement by Tenant shall be done in
accordance with paragraph 23 and the standards of paragraph 9 and Tenant shall,
at its expense, obtain all permits required for such work. An architect or
engineer selected by Landlord shall review, at Tenant’s expense, all plans and
specifications and all draw requests hereunder.

(b) In no event shall Fixed Rent or Additional Rent abate, nor shall this Lease
terminate (except as expressly provided in paragraph 10(d)), by reason of such
damage, destruction or other Casualty. Provided that no Event of Default by
Tenant shall then exist under this Lease (and no event has occurred which, with
the passage of time, the giving of notice, or both, would constitute an Event of
Default), and provided Tenant has (Tenant hereby covenanting to do so): (i)
delivered to Landlord plans and specifications and a budget for such Casualty
Repair (all of which Landlord shall have approved), and (ii) deposited with
Landlord or the Proceeds Trustee cash in the sum equal to the excess, if any, of
the total cost set forth in such approved budget over the amount of net
insurance proceeds received on account of such Casualty, then Landlord shall
make or shall cause to be made available to Tenant all net insurance proceeds
actually received by Landlord on account of such Casualty, for application to
the costs of such approved repair and restoration, as set forth below.

(c) For all Casualty Repairs, the following apply:

As used herein the “Casualty Threshold” means $350,000.  If the Net Casualty
Proceeds in respect of the applicable fire or other Casualty are less than the
Casualty Threshold, such Net Casualty Proceeds shall be paid to Tenant to apply
to the cost of restoration. If the Net Casualty Proceeds in respect of the
applicable fire or other Casualty are equal to or greater than the Casualty
Threshold, such Net Casualty Proceeds shall be paid to the Proceeds Trustee
(herein, together with amounts required to be deposited with Landlord or the
Proceeds Trustee pursuant to paragraph 10(b), called the “Restoration Fund”) for
release to Tenant as restoration progresses, subject to and in accordance with
paragraph 10(b). If Landlord mortgages the Premises with a Mortgage, the
Mortgagee hereunder may, at its option be appointed Proceeds Trustee for so long
as such Mortgage remains outstanding.  Insurance proceeds shall be deposited in
an interest bearing account and interest shall be distributed to Tenant upon
completion of said installation, repair, replacement or rebuilding, provided no
default has occurred and is continuing hereunder.  All checks drawn on said
account shall be signed by the Proceeds Trustee.  Subject to Section 10(b)
above, the Restoration Fund shall be disbursed to Tenant by the Proceeds Trustee
under the following procedure, as said procedures may be modified to conform to
the disbursement procedures set forth in the Mortgage or otherwise as may be
reasonably requested by Landlord, Mortgagee and/or the Proceeds Trustee:

(i) Before commencing the Casualty Repair, the architects, general
contractor(s), and plans and specifications for the Casualty Repair shall be
approved by Landlord and

15

--------------------------------------------------------------------------------

Mortgagee, which approval shall not be unreasonably withheld, conditioned or
delayed;

(ii) No more frequently than once per calendar month, Tenant may request that
Landlord reimburse Tenant out of the Restoration Fund for costs incurred by
Tenant for work in place to repair and restore the damaged portion of the
Premises. Tenant’s request shall contain a certification by Tenant’s general
contractor and architect that all work for which reimbursement is requested was
performed in compliance with the plans and specifications approved by Landlord
pursuant to paragraph 23 and all applicable Legal Requirements, and shall
include reasonably satisfactory evidence of the costs incurred by Tenant and
unconditional partial (as to the amount received compared to percentage
completion) or final lien releases, as applicable, in form and substance
required by applicable law executed by all mechanic’s, materialmen, laborers,
suppliers and contractors who performed any portion of the repair work or
supplied materials included in the application;

(iii) At the time of any requested disbursement, no Event of Default (and no
event has occurred which, with the passage of time, the giving of notice, or
both, would constitute an Event of Default) shall exist and no mechanics’ or
materialmen’s liens shall have been filed and remain undischarged or unbonded;

(iv) Disbursements shall be made from time to time in an amount not exceeding
the hard and soft cost of the work and costs incurred since the last
disbursement upon receipt of (A) satisfactory evidence, including architects’
certificates of the stage of completion, of the estimated costs of completion
and of performance of the work to date in a good and workmanlike manner in
accordance with the contracts, plans and specifications therefor, (B) partial
releases of liens, if the same are obtainable or, if such partial releases are
not obtainable, a lien bond or endorsements to Landlord’s and Mortgagee’s title
insurance policies showing no exceptions for mechanics’ or materialmen’s or any
similar liens, and (C) other reasonable evidence of cost and payment so that
Landlord can verify that the amounts disbursed from time to time are represented
by work that is completed in place or delivered to the site and free and clear
of mechanics’ lien claims;

(v) Each request for disbursement shall be accompanied by a certificate of
Tenant describing the work, materials or other costs or expenses for which
payment is requested, stating the cost incurred in connection therewith and
stating that Tenant has not previously received payment for such work or expense
and the certificate to be delivered by Tenant upon completion of the work shall,
in addition, state that the work has been substantially completed and complies
with the applicable requirements of this Lease;

(vi) Within fifteen (15) days after receiving Tenant’s request, Landlord shall
approve or disapprove Tenant’s request, which approval shall not be unreasonably
withheld, delayed, or conditioned by written notice to Tenant. If Landlord
approves all or any portion of a request and Landlord has received (and not
previously disbursed) insurance proceeds for such costs, then Landlord’s
approval shall include a check in the amount approved by Landlord. If Landlord
disapproves all or any portion of a request, then Landlord’s notice shall state
the reasons for that disapproval. Landlord’s failure to deliver a notice
approving or disapproving a request shall be conclusively deemed Landlord’s
disapproval of the request;

16

--------------------------------------------------------------------------------

(vii) The Proceeds Trustee may retain ten percent (10%) of the Restoration Fund
until the Casualty Repair is substantially complete;

(viii) At all times the undisbursed balance of the Restoration Fund held by
Proceeds Trustee plus any funds contributed thereto by Tenant, at its option,
shall be not less than the cost of completing the Casualty Repair, free and
clear of all liens; and

(ix) Notwithstanding any contrary provision hereof, if an Event of Default or an
event which, with the passage of time, the giving of notice, or both, would
constitute an Event of Default has occurred and is continuing, Landlord shall be
entitled to retain any portion of the Restoration Fund and to apply the same to
either repair the damages or to pay other amounts due Landlord hereunder or
Mortgagee under the Mortgage, at Mortgagee’s or, if there is then no Mortgagee,
Landlord’s sole option.  No such retention by Landlord shall impose on Landlord
any obligation to repair the Premises or relieve Tenant of its obligations to
repair the Premises.

(d) If (i) fifty percent (50%) or more of the Premises shall have been
substantially damaged or destroyed by a Casualty, (ii) Tenant determines that
such Casualty has rendered the Premises unavailable for use or unsuitable for
restoration for continued use and occupancy in Tenant’s business and (iii) the
Casualty occurs during the last two (2) Lease Years of the then unexpired Term,
then Tenant, in lieu of rebuilding as contemplated by paragraph 10(a), shall
have the right to terminate this Lease by giving notice to Landlord of Tenant’s
election to do so within ninety (90) days after the date of such Casualty
notice, together with an assignment to Lender and Mortgagee, as their interests
may appear, of all of Tenant’s right, title and interest in any insurance
proceeds recovered or recoverable in respect of the Casualty, together with
payment of the amounts of any applicable deductible, whereupon this Lease shall
terminate thirty (30) days after the date of such notice (the “Casualty
Termination Date”), except for any obligations or liabilities which have accrued
prior to the Casualty Termination Date or that survive the expiration or
termination of this Lease.

11.  INSURANCE, HOLD HARMLESS AND INDEMNIFICATION

(a) To the fullest extent permitted by law, Landlord shall not be liable to
Tenant for any damage to or loss or theft of any property or for any bodily or
personal injury, illness or death of any person in, on or about the Premises
arising at any time and from any cause whatsoever. Tenant waives all claims
against Landlord arising from any liability described in this paragraph 11(a).

(b) Tenant hereby agrees to indemnify and defend Landlord against and hold
Landlord harmless from all claims, demands, liabilities, damages, losses, costs
and expenses, including attorneys’ fees and disbursements, arising from or
related to any use or occupancy of the Premises, or any condition of the
Premises, or any default in the performance of Tenant’s obligations hereunder,
or any breach by Tenant of its representations and warranties hereunder, or any
damage to any property (including property of employees and invitees of Tenant)
or any bodily or personal injury, illness or death of any person (including
employees and invitees of Tenant) occurring in, on or about the Premises or any
part thereof or any part of the building or the land constituting a part of the
Premises arising at any time and from any cause whatsoever or occurring outside
the Premises when such damage, bodily or personal injury, illness or death is

17

--------------------------------------------------------------------------------

caused by any act or omission of Tenant or its agents, officers, employees,
contractors, invitees or licensees. This paragraph 11(b) shall survive the
termination of this Lease.

(c) Tenant shall, at all times and during the Term of this Lease and at Tenant’s
sole cost and expense, obtain and keep in force comprehensive commercial general
liability insurance, including contractual liability, fire, legal liability, and
premises operations, all on an “occurrence” policy form, with a minimum combined
single limit in the amount of Twenty Five Million Dollars ($25,000,000)per
occurrence for bodily or personal injury to, illness of, or death of persons and
damage to property occurring in, on or about the Premises, and such insurance
shall name the Landlord, any Mortgagee, and any other parties reasonably
designated by Landlord as additional insureds as their interests may appear.
Tenant shall, at Tenant’s sole cost and expense, be responsible for insuring
Tenant’s furniture, equipment, fixtures, computers, office machines and personal
property (including, without limitation, Tenant’s Trade Fixtures).

(d) Tenant shall, at all times during the Term of this Lease and at Tenant’s
sole cost and expense, obtain and keep in force worker’s compensation and
employer’s liability insurance as required by the states in which the Premises
and any other operations of the Tenant are located and any other state in which
the Tenant may be subject to any statutory or other liability arising in any
manner whatsoever out of the actual or alleged employment of others.

(e) Tenant shall, at all times during the Term of this Lease, at Tenant’s sole
cost and expense, obtain and keep in force (a) insurance against loss (including
earthquake and flood) or damage to the Premises by fire and all other risks of
physical loss (including earthquake and flood) covered by insurance of the type
now known as “all risk,” in an amount not less than the full replacement cost of
the Premises (without deduction for depreciation), including the cost of debris
removal and such endorsements as Landlord may reasonably require; (b) if the
Premises contains a boiler, boiler and machinery insurance covering pressure
vessels, air tanks, boilers, machinery, pressure piping, heating, ventilation
and air conditioning equipment, and elevator and escalator equipment, and
insurance against loss of occupancy or use arising from any breakdown of any
such items, in such amounts as Landlord may reasonably determine; (c) business
interruption insurance insuring that the Fixed Rent will be paid to Landlord for
the duration of the interruption if the Premises are destroyed or rendered
untenantable by any cause insured against (it being understood that the
existence of such insurance does not reduce Tenant’s obligation to pay Fixed
Rent without diminution as provided in this Lease); and (d) insurance in amounts
and against such other risks as Landlord or Mortgagee may reasonably require and
against such risks as are customarily insured against by operators of similar
properties. In addition, during any period when any demolition or construction
on the Land is underway, Tenant shall maintain (or cause its general contractor
to maintain for the benefit of Tenant, Landlord, and Mortgagee) the following
insurance: (i) completed value builders risk insurance for the Premises,
including all building materials thereon, covering loss or damage from fire,
lightning, extended coverage periods, sprinkler, leakage, vandalism, malicious
mischief and perils insured in an amount not less than the cost, as reasonably
estimated by Landlord, of the construction of the Improvements or alterations
thereto, and (ii) cause the contractor performing the work to maintain worker’s
compensation insurance covering the full statutory liability as an employer of
the contractor performing the work of such construction or alterations.  Upon
Landlord’s request, Tenant shall obtain contingent property/direct terrorism
insurance coverage for the Premises with respect to the period prior to the
Premises Conversion Date, in such

18

--------------------------------------------------------------------------------

amounts, with such deductibles and on such terms as Landlord or Mortgagee
requires, and the costs of such contingent property/direct terrorism insurance
shall be borne equally by Landlord and Tenant.

(f) All insurance required to be maintained by Tenant under this paragraph 11
and all renewals thereof shall be issued by good and responsible companies
qualified to do and doing business in the state of where the Premises are
located (or in the case of workers compensation in the applicable state) and
having an S&P claims paying ability rating of at least “AA” at the time of
policy inception and each annual renewal thereof or be otherwise acceptable to
Landlord.  Any insurance company selected by Tenant which is rated in Best’s Key
Rating Guide or any successor thereto (or if there be none, an organization
having a similar national reputation) shall have a general policyholder rating
of “A” and a financial rating of at least 10 in Best’s Key Rating Guide at the
time of policy inception and each annual renewal thereof or be otherwise
acceptable to Landlord.  All deductible amounts shall not exceed $250,000 under
each such insurance policy.  Each policy to be maintained by Tenant under
subpart (e) of this paragraph 11 shall expressly provide that the policy shall
not be canceled or altered without thirty (30) days’ prior written notice to
Landlord and its Mortgagee and shall remain in effect notwithstanding any such
cancellation or alteration until such notice shall have been given to Landlord
and its Mortgagee and such period of thirty (30) days shall have expired.  All
insurance under subparts (c) and (e) of this paragraph 11 to be maintained by
Tenant shall designate Landlord, Mortgagee (as designated by Landlord), and any
other parties having an insurable interest in the Premises or this Lease and
designated by Landlord as an additional insured and/or, in the case of any
property insurance required to be maintained by Tenant hereunder, loss payee,
shall be primary and noncontributing with any insurance which may be carried by
Landlord, and shall afford coverage for all insured claims based on any insured
act, omission, event or condition that occurred or arose (or the onset of which
occurred or arose) during the policy period.  The insurance policy required
under subpart (e) shall expressly provide that Landlord, although named as a
loss payee, shall nevertheless be entitled to recover under the policy for any
covered loss, injury or damage suffered by Landlord.   For the avoidance of
doubt, all property insurance proceeds except for those allocable to Tenant’s
Trade Fixtures under this Lease shall be paid directly to Landlord or Mortgagee
and applied in accordance with Section 10 above.  Each insurance policy referred
to herein shall, to the extent applicable, contain standard non-contributory
mortgagee clauses in favor of Mortgagee.  Tenant may carry such insurance under
“blanket” policies, provided such policies provide the same coverage as required
herein. Upon the issuance or renewal of each insurance policy to be maintained
by Tenant hereunder and upon request of Landlord (but in no event less
frequently than once each year), Tenant shall deliver to Landlord certificates
of insurance evidencing the existence of such policies.  If Tenant should fail
to carry the insurance required by this paragraph 11 and shall fail to cure such
default within two (2) business days following delivery of Landlord’s notice of
default to Tenant (provided that no such notice shall be required and no grace
period shall apply if insurance coverage is at risk of lapsing imminently), (a)
Landlord shall have the right from time to time to effect such insurance for the
benefit of Tenant or Landlord or both of them and all premiums paid by Landlord
shall be payable by Tenant as Additional Rent on demand and (b) Tenant shall pay
to Landlord, immediately upon demand all costs incurred by Landlord to obtain
and maintain in effect the policies of insurance required under this paragraph
11.

(g) Tenant waives on behalf of all insurers under all policies of property,
liability and

19

--------------------------------------------------------------------------------

other insurance (excluding workers’ compensation) now or hereafter carried by
Tenant insuring or covering the Premises, or any portion or any contents
thereof, or any operation therein, all rights of subrogation which any insurer
might otherwise, if at all, have to any claims of Tenant against Landlord.
Landlord waives on behalf of all insurers under all policies of property,
liability and other insurance (excluding workers’ compensation) now or hereafter
carried by Landlord insuring or covering the Premises or any portion or any
contents thereof, or any operations therein, all rights of subrogation which any
insurer might otherwise, if at all, have to any claims of Landlord against
Tenant.  Tenant shall have the right to adjust losses under all policies of
property insurance required by this Lease (unless an Event of Default exists)
and Landlord shall have the right to participate in such process. If Tenant
fails to adjust losses in a diligent manner or an Event of Default exists,
Landlord may assume sole control of the adjustment process, but only with
respect to Landlord’s and its Mortgagee’s insurable interest.

(h) Upon the occurrence of an Event of Default, Tenant shall pay to Landlord (or
its Mortgagee, if so requested by Landlord) on the first day of each calendar
month an amount equal to one twelfth (1/12) of the premiums for the insurance
required by this paragraph 11, as reasonably estimated by Landlord on the basis
of bills and estimates thereof. If such premium payments shall have been made by
Tenant, such amounts shall be held by Landlord or Mortgagee, without interest,
and shall not be deemed to be trust funds and may be commingled with the general
funds of Landlord or Mortgagee. Landlord shall apply such amounts to the payment
of the insurance premiums with respect to which such amounts were paid, subject
to any rights of Mortgagee thereto.  If at any time the amount on deposit
pursuant to this paragraph 11(h) shall be less than the amount deemed necessary
by Landlord to pay such premiums as they become due, Tenant shall pay to
Landlord the amount necessary to make the deficiency within five (5) days after
notice from Landlord requesting payment thereof. Upon the expiration or
termination of the term of this Lease (other than as a result of an Event of
Default), Landlord shall promptly refund, and cause its Mortgagee to refund, to
Tenant any amount held by Landlord pursuant to this paragraph.

(i) During the Term the risk of loss of or decrease in the enjoyment and
beneficial use of the Premises as a result of the damage or destruction thereof
by fire, the elements, casualties, thefts, riots, wars or otherwise is assumed
by Tenant, and Landlord shall in no event be answerable or accountable therefor.

12.  COMPLIANCE WITH LAWS; COVENANTS; LANDLORD SELF HELP

Tenant shall throughout the Term, at its sole cost and expense, promptly comply
or cause compliance with or remove or cure any violation of any and all present
and future laws including the Americans with Disabilities Act of 1990 and
Environmental Laws (as hereafter defined), as the same may be amended from time
to time, ordinances (zoning or otherwise), orders, rules, regulations and
requirements of all Federal, State, municipal and other governmental bodies
having jurisdiction over the Premises or Tenant and the appropriate departments,
commissions, boards and officers thereof, and the orders, rules and regulations
of the Board of Fire Underwriters where the Premises are situated, or any other
body now or hereafter constituted exercising lawful or valid authority over the
Premises or Tenant (collectively, “Legal Requirements”),or any portion thereof,
or the sidewalks, curbs, roadways, alleys or entrances adjacent or appurtenant
thereto, or exercising authority with respect to the use or manner of use

20

--------------------------------------------------------------------------------

of the Premises, or such adjacent or appurtenant facilities, and whether the
compliance, curing or removal of any such violation and the costs and expenses
necessitated thereby shall have been foreseen or unforeseen, ordinary or
extraordinary, and whether or not the same shall be presently within the
contemplation of Landlord or Tenant or shall involve any change in governmental
policy, or require structural or extraordinary repairs, alterations or additions
by Tenant and irrespective of the amount of the costs thereof. Tenant, at its
sole cost and expense, shall comply with all agreements, contracts, easements,
restrictions, reservations or covenants (including, without limitation, the
Permitted Encumbrances) running with the land or hereafter created by Tenant or
consented to, in writing, by Tenant or requested, in writing, by Tenant. Tenant
shall also comply with, observe and perform all provisions and requirements of
all policies of insurance at any time in force with respect to the Premises and
required to be obtained and maintained by Tenant under the terms of paragraph 11
hereof and shall comply with all development permits issued by governmental
authorities issued in connection with development of the Premises.  Tenant shall
procure, maintain and comply with all licenses, permits, orders, approvals,
consents and other authorizations required for the construction, use,
maintenance and operation of the Premises and for the use, operation,
maintenance, repair and restoration of the Improvements.

If Tenant shall at any time fail to pay any Imposition in accordance with the
provisions of paragraphs 6 or 26, or to take out, pay for, maintain and deliver
any of the insurance policies or certificates of insurance provided for in
paragraph 11, or shall fail to make any other payment or perform any other act
on its part to be made or performed hereunder, then Landlord, after two (2)
business days prior written notice to Tenant (or without notice in situations
where Landlord determines that delay is likely to cause immediate harm to
Landlord’s interest in the Premises, including, without limitation, any
potential lapse of insurance), and without waiving or releasing Tenant from any
obligation of Tenant contained in this Lease, may, but shall be under no
obligation to do so,

(i) pay any Imposition payable by Tenant pursuant to this Lease; or

(ii) make any other payment or perform any other act on Tenant’s part to be paid
or performed hereunder which Tenant shall not have performed within the time
required thereof.

Landlord may enter upon the Premises for any such cure purpose set forth in this
paragraph 12 and take all such action in or on the Premises as may be necessary
thereof pursuant to this paragraph 12. All sums, actually so paid by Landlord
and all costs and expenses, including attorney’s fees, incurred by Landlord in
connection with the performance of any such act, together with interest thereon
at the Overdue Rate and an administrative fee equal to five percent (5%)of all
such costs and expenses, shall be paid by Tenant to Landlord on demand. Landlord
shall not be limited in the proof of any damages which Landlord may claim
against Tenant arising out of or by reason of Tenant’s failure to provide and
keep in force insurance as aforesaid, to the amount of the insurance premium or
premiums not paid or incurred by Tenant, and which would have been payable upon
such insurance, but Landlord shall also be entitled to recover, as damages for
such breach, the uninsured amount of any loss, damages, costs and expenses of
suit, including reasonable attorney’s fees, suffered or incurred by reason of
damage to or destruction of the Premises, or any portion thereof or other damage
or loss which Tenant is required to insure against hereunder, occurring during
any period when Tenant shall have failed

21

--------------------------------------------------------------------------------

or neglected to provide insurance as aforesaid.

13.  PARTIAL TAKING

If less than substantially all of the Premises shall be taken for public or
quasi-public purposes, Tenant will promptly, at its sole cost and expense,
restore, repair, replace or rebuild the improvements so taken in conformity with
the requirements of paragraph 9 as nearly as practicable to the condition, size,
quality of workmanship and market value thereof immediately prior to such
taking, without regard to the adequacy of any condemnation award for such
purpose. There shall be no abatement of Rent during such period of restoration.
In performing its obligations, Tenant shall be entitled to all condemnation
proceeds available to Landlord under the same terms and conditions for
disbursement set forth for Casualty proceeds in paragraph 10 hereof, including
such proceeds being made available by Mortgagee. Tenant shall, at its sole cost
and expense, negotiate and, if necessary, litigate, the amount of the award, and
Landlord shall have the right to participate in such process, and if Tenant
fails to diligently prosecute such efforts or if an Event of Default exists,
Landlord may take control of the process. Any condemnation proceeds in excess of
the amounts as are made available to Tenant for restoration or repair of the
Premises, shall be the sole and exclusive property of Landlord.  So long as no
Event of Default exists, Tenant shall have the right to participate in
condemnation proceedings with Landlord, and shall be entitled to receive any
award made by the condemning authority in respect of business loss or, if
available, business relocation and any other claim permitted by law, which does
not, in any such case, diminish Landlord’s recovery.

14.  SUBSTANTIAL TAKING

If all or substantially all of the Premises shall be taken for public or
quasi-public purposes, and if Tenant determines that such event has rendered the
Premises unavailable for use or unsuitable for restoration for continued use and
occupancy in Tenant’s business, then Tenant, in lieu of rebuilding as
contemplated by paragraph 13, shall, not later than ninety (90) days after such
occurrence (including a final determination of the condemnation award associated
therewith), deliver to Landlord (i) notice of its intention to terminate this
Lease on a date occurring not more than 180 days nor less than 90 days after
such notice (the “Termination Date”), (ii) a certificate by the president or a
vice president of Tenant describing the event giving rise to such termination,
stating that such event has rendered the Premises unavailable for use or
unsuitable for restoration for continued use and occupancy in Tenant’s business
and that such termination will not violate any operating agreement or covenant
then in effect, and (iii) an assignment to Lender and Mortgagee, as their
interests may appear, of all of Tenant’s right, title and interest (if any) in
any condemnation proceedings for the taking of the Premises; provided , however,
that Tenant shall retain all of its right, title and interest, if any, under
applicable law, for the taking of Tenant’s Trade Fixtures, business relocation
and business loss, so long as the same do not diminish the amount of any
condemnation proceeds payable to or recoverable by Landlord or Mortgagee. Upon
delivery of such notice, this Lease shall terminate on the Termination Date,
except for any obligations or liabilities which have accrued prior to the
Termination Date or that survive the expiration or termination of this Lease.

15.  DEFAULT; EVENTS OF DEFAULT

The occurrence of any one or more of the following events (“Event of Default”)
shall

22

--------------------------------------------------------------------------------

constitute a breach of this Lease by Tenant:

(a) Tenant fails to pay any Fixed Rent as and when such Fixed Rent becomes due,
and such failure continues for five (5) days after written notice thereof,
provided that if Tenant is more than five (5) days late in the payment of Fixed
Rent in any twelve (12) consecutive month period, only one notice need be given
by Landlord during such 12 month period and any subsequent failure to pay Fixed
Rent on or before its due date within such twelve (12) consecutive months shall
constitute an Event of Default after five (5) days without notice; or

(b) Tenant fails to pay any Additional Rent as and when such Additional Rent
becomes due and payable and such failure continues for more than five (5) days
after written notice thereof, provided that if Tenant is more than five (5) days
late in the payment of Additional Rent in any twelve (12) consecutive month
period, only one notice need be given by Landlord during such 12 month period
and any subsequent failure to pay Additional Rent on or before its due date
within such twelve (12) consecutive months shall constitute an Event of Default
after five (5) days without notice; or

(c) A default occurs under paragraph 25 (subletting/assignment) or under
paragraph 21 (mechanics’ liens); or

(d) Tenant fails to perform or breaches any agreement or covenant of this Lease
not separately covered in this paragraph 15 to be performed or observed by
Tenant as and when performance or observance is due and such failure or breach
continues for more than thirty (30) days after Landlord’s giving written notice
thereof to Tenant; provided, however, that if, by the nature of such agreement
or covenant, such failure or breach cannot reasonably be cured within such
period of thirty (30) days, an Event of Default shall not exist as long as
Tenant commences with due diligence and dispatch the curing of such failure or
breach within such period of thirty (30) days and, having so commenced,
thereafter prosecutes with diligence and dispatch and completes the curing of
such failure or breach within a reasonable time not to exceed one hundred twenty
(120) days; or

(e) Tenant (i) files, or consents by answer or otherwise to the filing against
Tenant of, a petition for relief or reorganization or arrangement or any other
petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy, insolvency or other debtors’ relief law of any jurisdiction, (ii)
makes an assignment for the benefit of Tenant’s creditors, (iii) consents to the
appointment of a custodian, receiver, trustee or other officer with similar
powers of Tenant or of any substantial part of Tenant’s property, (iv) takes
action for the purpose of any of the foregoing, (v) admits in writing its
inability to pay its debts generally as they mature, or (vi) is no longer
solvent or is unable to pay its debts generally as they mature; or

(f) proceedings for the appointment of a receiver, trustee, liquidator or
custodian of Tenant or of all or a substantial part of the property thereof, or
an involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to Tenant or the debts thereof under any bankruptcy,
insolvency or other similar law now or hereafter in effect shall be commenced
and an order for relief entered or such proceeding shall not be dismissed or
discharged within sixty (60) days of commencement; or

(g) Any event occurs which is specifically stated to be an Event of Default
under this

23

--------------------------------------------------------------------------------

Lease; or

(h) An event of default shall occur under any loan agreement or indenture of
Tenant or its subsidiaries securing an amount in excess of $10,000,000 and which
event of default gives the lenders under such loan agreement or indenture the
right to accelerate the debt secured thereby; or

(i) Any representation or warranty of Tenant contained in this Lease delivered
to Landlord shall have been materially and adversely false as of the date it was
made; or

(j) This Lease or any estate of Tenant hereunder is levied upon under any
attachment or execution and such attachment or execution is not vacated within
forty-five (45) days; or

(k) Tenant shall abandon all or a material portion the Premises for ninety (90)
days and shall be in default in the performance of any material provision of
this Lease or any Related Lease at any time during such ninety (90) day period;
or

(1) Any judgment or order for the payment of money in excess of $10,000,000
shall be rendered against Tenant or its subsidiaries and not paid within thirty
(30) days after the right to appeal shall have expired; or

(m) Tenant fails to pay any insurance premiums when due or otherwise fails to
continuously maintain all insurance required to be maintained by Tenant in
accordance with the terms and conditions of this Lease; or

(n) An “Event of Default” shall occur and be continuing under, and as defined
in, any Related Lease.

Landlord may treat the occurrence of any one or more of the foregoing Events of
Default as a breach of this Lease. For so long as such Event of Default
continues, Landlord, at its option and with or without notice or demand of any
kind to Tenant or any other Person, may have any one or more of the remedies
provided in this Lease, in addition to all other remedies and rights provided at
law or in equity.

16.  REMEDIES

(a) Upon the occurrence of an Event of Default, Landlord shall, in addition to,
and not in derogation of any remedies for any preceding breach, with or without
notice of demand and without limiting Landlord in the exercise of any right or
remedy which Landlord may have by reason of such Event of Default have all of
the following remedies available:

Landlord shall have the right to terminate Tenant’s right to possession of the
Premises and repossess the Premises by any lawful means without terminating this
Lease. Landlord shall use good faith and reasonably prompt efforts, but only if
and to the extent (if any) required by applicable law of the state where the
Premises are located, to re-let the Premises for the account of Tenant for such
rent and upon such terms as may be satisfactory to Landlord in its sole
discretion.  For the purposes of that re-letting, Landlord may repair, and
perform remodeling and alterations to the Premises. If Landlord fails to re-let
the Premises, Tenant shall pay to Landlord the Rent in this Lease for the
balance of the Term as those amounts become due in accordance

24

--------------------------------------------------------------------------------

with the terms of this Lease. If Landlord re-lets the Premises, but fails to
realize a sufficient sum from the re-letting to pay the full amount of Rent in
this Lease for the balance of the Term as those amounts become due in accordance
with the terms of this Lease, after deducting from the amount so realized all of
the costs and expenses of all decoration, repairs, remodeling, alterations and
additions and the expenses of the re-letting and of the collection of the rent
accruing from the re-letting, Tenant shall pay to Landlord the amount of any
deficiency upon Landlord’s demand from time to time made.

(ii) Landlord shall have the right at any time to give a written termination
notice to Tenant and, on the date specified in such notice, Tenant’s right to
possession shall terminate and this Lease shall terminate. Upon such
termination, Landlord shall have the right to recover from Tenant:

(x) The worth at the time of determination of all unpaid Rent, which had been
earned at the time of termination;

(y) The worth at the time of determination of the amount of all unpaid Rent for
the balance of the then-Term of this Lease after the time of termination reduced
only to the extent of net rental proceeds actually received from any subsequent
replacement tenant(s) for any portion of the Premises; provided, however, except
to the extent any state statutes or common law applicable to the Premises
requires Landlord to mitigate its damages arising from an Event of Default by
Tenant under this Lease, from and after any such Event of Default, Landlord
shall have no duty to mitigate its damages by re-letting, or attempting to
re-let, any portion of the Premises to any replacement tenant(s); and

(z) All other amounts necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform all of Tenant’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom. The “worth at the time of determination” of the amounts
referred to in clause (x) above shall be computed by allowing interest at the
Overdue Rate. The “worth at the time of determination” of the amount referred to
in clause (y) above shall be computed by discounting such amount to present
value by using the discount rate equal to the then Treasury Rate. For the
purpose of determining unpaid Rent under clause (x) and (y) above, the Rent
reserved in this Lease shall be deemed to be the total Rent payable by Tenant
under paragraph 5 hereof.

(iii) Even though Tenant has breached this Lease, this Lease shall continue in
effect for so long as Landlord does not terminate Tenant’s right to possession,
and Landlord shall have the right to enforce all its rights and remedies under
this Lease, including the right to recover all Rent as it becomes due under this
Lease. Acts of maintenance or preservation or efforts to relet the Premises or
the appointment of a receiver upon initiative of Landlord to protect Landlord’s
interest under this Lease shall not constitute a termination of Tenant’s right
to possession unless written notice of such termination is given by Landlord to
Tenant. Landlord shall have unrestricted rights of entry for such purposes
following an Event of Default. Landlord shall be entitled to an administrative
fee of five percent (5%) of all amounts expended under this paragraph 16.

(b) All agreements and covenants to be performed or observed by Tenant under
this Lease shall be at Tenant’s sole cost and expense and without any abatement
of Fixed Rent or

25

--------------------------------------------------------------------------------

Additional Rent. If Tenant fails to pay any sum of money to be paid by Tenant or
to perform any other act to be performed by Tenant under this Lease as and when
due or required to be performed (and fails to cure such non-performance within
any applicable notice or grace period, if any, expressly provided for in
paragraph 12 of this Lease), Landlord shall have the right, but shall not be
obligated, and without waiving or releasing Tenant from any obligations of
Tenant, to make any such payment or to perform any such other act on behalf of
Tenant in accordance with this Lease. All sums so paid by Landlord and all
incidental costs shall be deemed Additional Rent hereunder and shall be payable
by Tenant to Landlord on demand, together with interest on all such sums from
the date of expenditure by Landlord to the date of repayment by Tenant at the
Overdue Rate. Landlord shall have, in addition to all other rights and remedies
of Landlord, the same rights and remedies in the event of the nonpayment of such
sums (plus interest at the Overdue Rate) by Tenant as in the case of default by
Tenant in the payment of Rent.

(c) If Tenant abandons or surrenders the Premises, or any portion thereof, or an
Event of Default by Tenant pursuant to paragraph 15(k) above shall have
occurred, or Tenant is dispossessed by process of law or otherwise, any movable
furniture, equipment, trade fixtures or personal property (including Tenant’s
Trade Fixtures) belonging to Tenant and left in the Premises, or any portion
thereof, shall be deemed to be abandoned, at the option of Landlord, and
Landlord shall have the right to sell or otherwise dispose of such personal
property in any commercially reasonable manner. If Tenant abandons the Premises,
or any portion thereof, Landlord shall have the right, but not the obligation,
to sublet the Premises, or any portion thereof, on reasonable terms for the
account of Tenant, and Tenant shall be liable for all costs of such subletting,
including the cost of preparing the Premises, or any portion thereof, for
subtenants and leasing commissions paid to brokers.

(d) No right or remedy herein conferred upon or reserved to Landlord is intended
to be exclusive of any right or remedy, and each and every right and remedy
shall be cumulative and in addition to any other right or remedy given hereunder
or now or hereafter existing under applicable law or in equity.

17.  SUBORDINATION

Subordination, Non-Disturbance. Tenant agrees at any time hereafter, and from
time to time within ten (10) days of written request of Landlord, to execute and
deliver to Landlord at Landlord’s election either (1) an instrument in the form
customarily used by any institutional investor becoming a Mortgagee or (2) a
subordination, non-disturbance and attornment agreement substantially in the
form attached hereto as Exhibit D (in either such case, such instrument,
release, document, or agreement is herein called the “Subordination,
Non-Disturbance and Attornment Agreement”),in either case subjecting and
subordinating this Lease to the lien of any Mortgage, which at any time may be
placed upon the Premises, or any portion thereof, by Landlord, and to any
replacements, renewals, amendments, consolidations, modifications, extensions or
refinancing thereof. It is agreed, nevertheless, that so long as there exists no
default of Tenant, such Subordination, Non-Disturbance and Attornment Agreement
shall not interfere with, hinder or reduce Tenant’s right to quiet enjoyment
under this Lease, nor the right of Tenant to continue to occupy the Premises,
and all portions thereof, and to conduct its business thereon in accordance with
the covenants, conditions, provisions, terms and

26

--------------------------------------------------------------------------------

agreements of this Lease.

(b) Mortgagee Protection Clause. In the event of any act or omission of Landlord
constituting a default by Landlord, Tenant shall not exercise any remedy until
Tenant has given Landlord and any Mortgagee of the Premises written notice of
such act or omission, and until a reasonable period of time (not less than
thirty (30) days) to allow Landlord or the Mortgagee to remedy such act or
omission shall have elapsed following receipt of such notice. However, if such
act or omission cannot, with due diligence and in good faith, be remedied within
such period or cannot be cured simply by the payment of money, the Landlord and
the Mortgagee shall be allowed such further period of time as may be reasonably
necessary provided that it commences remedying the same with due diligence and
in good faith and thereafter diligently prosecutes such cure.  Nothing herein
contained shall be construed or interpreted as requiring any Mortgagee receiving
such notice to remedy such act or omission.

(c) Attornment. If any Mortgagee shall succeed to the rights of Landlord under
this Lease or to ownership of the Premises, whether through possession or
foreclosure or the delivery of a deed to the Premises in lieu of foreclosure,
then, except as otherwise provided in the applicable Subordination,
Non-Disturbance and Attornment Agreement between Tenant and Mortgagee, and so
long as Tenant is not in default under this Lease, such Mortgagee shall
automatically be deemed to have recognized this Lease and to assume the
obligations of Landlord hereunder accruing on and after the date such Mortgagee
acquired title to the Premises, and Tenant shall attorn to and recognize such
Mortgagee as Tenant’s landlord under this Lease and shall promptly execute and
deliver any instrument that such Mortgagee may reasonably request to evidence
such attornment (whether before or after the making of the Mortgage); provided,
however, Mortgagee shall not be (a) liable for any previous act or omission of
any prior landlord (including the Landlord); (b) subject to any credit, offset,
claim, counterclaim, demand or defense which Tenant may have against any prior
landlord (including the Landlord), (c) bound by any previous payment of more
than one month’s Rent; (d) bound by any previous modification of the Lease or
any consent to any assignment or sublet (made without Mortgagee's written
consent); (e) bound by any covenant of Landlord to undertake or complete any
construction of the Premises or any portion thereof, or (f)  bound by or
responsible for any security deposit, tax, insurance, or other prepaid or
escrowed sums not actually received by Mortgagee. In the event of any other
transfer of Landlord’s interest hereunder, such transferee shall automatically
be deemed to have recognized this Lease and to assume the obligations of
Landlord hereunder accruing on and after the date of such transfer, Tenant shall
attorn to and recognize such transferee as Tenant’s landlord under this Lease
and shall promptly execute and deliver any instrument that such transferee and
Landlord may reasonably request to evidence such attornment.

(d) Consent. Upon ten (10) days’ advance written notice, Tenant agrees to
execute, acknowledge and deliver a document consenting to the assignment by
Landlord of this Lease to a Mortgagee, in a form then in use among institutional
lenders, with such changes therein as may be reasonably requested by the
Mortgagee and Tenant.

18.  LANDLORD’S RIGHT OF ENTRY

Landlord, Mortgagee, and their respective designees, shall have the right to
enter the Premises at any time during normal business hours and any part of the
Premises on one (1)

27

--------------------------------------------------------------------------------

business day’s advance notice and to inspect the same, post notices of
non-responsibility, monitor construction, perform appraisals, perform
environmental site assessments and engineering studies, perform maintenance and
repairs, and exhibit the Premises to prospective purchasers and mortgagees, and
examine Tenant’s books and records pertaining to the Premises, insurance
policies, certificates of occupancy and other documents, records and permits in
Tenant’s possession with respect to the Premises; provided, however, that in
connection with such entry, Landlord shall use reasonable efforts to minimize
any interference with Tenant’s use of the Premises, shall observe all reasonable
security and safety rules and regulations of Tenant and shall preserve the
confidentiality of any non-public, confidential information obtained during such
entry in the same manner reasonably employed for the protection of its own
non-public, confidential information, except to the extent disclosure is
required by applicable Legal Requirements.

19.  NOTICES

Notices, statements, demands, or other communications required or permitted to
be given, rendered or made by either party to the other pursuant to this Lease
or pursuant to any applicable law or requirement of public authority, shall be
in writing (whether or not so stated elsewhere in this Lease) and shall be
deemed to have been properly given, rendered or made, when received by overnight
delivery or overnight courier delivery (or, if such delivery is refused, upon
the date that delivery would have occurred but for such refusal) or facsimile
transmission (with electronic confirmation thereof) with a confirmation copy of
the entire original transmittal sent by overnight delivery or by overnight
courier delivery addressed to the other parties as follows:

To Landlord:

Cushman & Wakefield Net Lease Trust, Inc.
51 West 52nd Street, 9th Floor
New York, NY 10019
Attention:  David H. Wenk
Tel:  (212) 841-7850
Fax:  (212) 698-2514

With a copy to:

James L. Black, Jr.
Bingham McCutchen LLP
150 Federal Street
Boston, MA 02110
Tel:  (617) 951-8754
Fax:  (617) 951-8736

To Tenant:

Quantum Corporation
Attention:  Director, Real Estate and Facilities

28

--------------------------------------------------------------------------------

10125 Federal Drive
Colorado Springs, CO 80908
Tel.:  (719) 536-5000
Fax:  (719) 536-5945

With a copy to:

Quantum Corporation
Attention:  General Counsel
1650 Technology Drive, Suite 800
San Jose, CA  95110
Tel.:  (408) 944-4000
Fax::  (408) 944-6581

Any party listed in this paragraph 19 may, by notices as aforesaid, designate a
different address for addresses for notice, statements, demands or other
communications intended for it.

20.  ESTOPPEL CERTIFICATE; FINANCIAL DATA

(a) At any time and from time to time, each party shall, within ten business
(10) days after written request, execute, acknowledge and deliver to the other
party a certificate certifying: (a) that this Lease is unmodified and in full
force and effect (or, if there have been modifications, that this Lease is in
full force and effect as modified, and stating the date and nature of each
modification); (b) the Commencement Date and the Lease Expiration Date
determined in accordance with paragraph 4 and the Basic Lease Information, and
the date, if any, to which all Rent and other sums payable hereunder have been
paid; (c) the amount of Fixed Rent currently payable monthly, (d) that, to the
best of such party’s knowledge, Tenant is not in default under this Lease,
except as to defaults specified in such certificate; (e) that, to the best of
such party’s knowledge, Landlord is not in default under this Lease, except as
to defaults specified in such certificate; (f) that, to the best of such party’s
knowledge, Tenant has no claim or defense against Landlord or offset rights with
respect to Rent, except as specified in such certificate and (g) such other
matters as may be reasonably requested by the requesting party or any actual or
prospective purchaser or mortgage lender. Any such certificate may be relied
upon by the recipient and any actual or prospective purchaser or mortgage lender
of the Premises or any part thereof.

(b) Tenant shall deliver to Landlord and to any Mortgagee, Lender, or purchaser
designated by Landlord the following information within ninety (90) days after
the end of each fiscal year of Tenant or such longer period as may be permitted
by any nationally recognized stock exchange upon which Tenant’s capital stock is
listed: an audited balance sheet of Tenant and its consolidated subsidiaries as
at the end of such year, an audited statement of profits and losses of Tenant
its consolidated subsidiaries for such year, and an audited statement of cash
flows of Tenant its consolidated subsidiaries for such year, setting forth in
each case, in comparative form, the corresponding figures for the preceding
fiscal year in reasonable detail and scope and certified by independent
certified public accountants of recognized national standing selected by Tenant;
and within forty-five (45) days or such longer period as may be permitted by any
nationally recognized stock exchange upon which Tenant’s stock is listed after
the end of each of the first three fiscal quarters of Tenant a balance sheet of
Tenant and its

29

--------------------------------------------------------------------------------

consolidated subsidiaries as at the end of such quarter, statements of profits
and losses of Tenant and its consolidated subsidiaries for such quarter and a
statement of cash flows of Tenant and its consolidated subsidiaries for such
quarter, setting forth in each case, in comparative form, the corresponding
figures for the similar quarter of the preceding year (or in the case of an
interim balance sheet, to the end of the prior year), in reasonable detail and
scope, and certified to be complete and accurate by a financial officer of
Tenant having knowledge thereof; the foregoing financial statements all being
prepared in accordance with generally accepted accounting principles,
consistently applied. If and so long as Tenant is a reporting company under the
Securities and Exchange Act of 1934, as amended, the foregoing requirements of
this paragraph 20(b) will be satisfied as long as Tenant’s Forms 10-K, 10-Q and
annual reports filed with the Securities and Exchange Commission are accessible
on Tenant’s website or otherwise publicly available to Landlord.  Together with
the annual financial statements described above, Tenant shall deliver to
Landlord an annual operating expense statements for the Premises in detail
reasonably satisfactory to Landlord and certified to be complete and accurate by
an officer of Tenant.

(c) Upon ten (10) days’ prior notice, Tenant will permit Landlord and its
professional representatives to visit Tenant’s offices, and discuss Tenant’s
affairs and finances with appropriate officers, and will make available such
information as Landlord may reasonably request bearing on the Tenant, the
Premises or this Lease as Tenant may maintain in the ordinary course of
business, provided that so long as Tenant’s securities are publicly held,
Landlord shall agree to maintain the confidentiality of any information
designated by Tenant as “nonpublic”, except to the extent disclosure is required
by applicable Legal Requirements.

(d) Neither Landlord nor Tenant shall disclose any of the terms and provisions
of this Lease to the general public or any governmental authority, agency or
political subdivision thereof, except to the extent that such disclosure is
required by applicable law, without the prior written consent of the other
party, such consent not to be unreasonably withheld or delayed.  

21.  MECHANICS’ LIENS

(a) Except for liens created through the act of Landlord, Tenant shall not
suffer or permit any mechanic’s lien or other lien to be filed or recorded
against the Premises, equipment or materials supplied or claimed to have been
supplied to the Premises at the request of Tenant, or anyone holding the
Premises, or any portion thereof, through or under Tenant. If any such
mechanic’s lien or other lien shall at any time be filed or recorded against the
Premises, or any portion thereof, Tenant shall cause the same to be discharged
of record within fifteen (15) days after the date of filing or recording of the
same. However, in the event Tenant desires to contest the validity of any lien
it shall (i) on or before fifteen (15) days prior to the due date thereof (but
in no event later than thirty (30) days after the filing or recording thereof),
notify Landlord, in writing, that Tenant intends to so contest same; (ii) on or
before the due date thereof, if such lien involves an amount in excess of
$50,000 or if any Mortgagee so requires, deposit with Landlord security (in form
and content reasonably satisfactory to Landlord or Mortgagee) for the payment of
the full amount of such lien, and from time to time deposit additional security
so that, at all times, adequate security will be available for the payment of
the full amount of the lien together with all interest, penalties, costs and
other charges in respect thereof.

If Tenant complies with the foregoing, and Tenant continues, in good faith, to
contest the

30

--------------------------------------------------------------------------------

validity of such lien by appropriate legal proceedings which shall operate to
prevent the collection thereof and the sale or forfeiture of the Premises, or
any part thereof, to satisfy the same, Tenant shall be under no obligation to
pay such lien until such time as the same has been decreed, by court order, to
be a valid lien on the Premises. The deposit held by the Landlord may be used to
discharge the lien and any surplus deposit retained by Landlord, after the
payment of the lien shall be repaid to Tenant. Provided that nonpayment of such
lien does not cause Landlord to be in violation of any of its contractual
undertakings, Landlord agrees not to pay such lien during the period of Tenant’s
contest. However, if Landlord pays for the discharge of a lien or any part
thereof from funds of Landlord, any amount paid by Landlord, together with all
costs, fees and expenses in connection therewith (including attorney’s fees of
Landlord plus an administration fee equal to three percent (3%) of such costs
and expenses), shall be repaid by Tenant to Landlord on demand by Landlord,
together with interest thereon at the Overdue Rate. Tenant shall indemnify and
defend Landlord against and save Landlord and the Premises, and any portion
thereof, harmless from and against all losses, costs, damages, expenses,
liabilities, suits, penalties, claims, demands and obligations, including
attorney’s fees, to the extent resulting from the assertion, filing, foreclosure
or other legal proceedings with respect to any such mechanic’s lien or other
lien (other than any liens resulting solely from the acts of Landlord, unless
taken with the consent of Tenant or as a result of a default by Tenant under
this Lease) or the attempt by Tenant to discharge same as above provided.  No
such contest may be prosecuted if it could subject Landlord to any civil
liability or the risk of any criminal liability or otherwise adversely affect
Landlord, the Premises or the Campus.

(b) ALL MATERIALMEN, CONTRACTORS, ARTISANS, ENGINEERS, MECHANICS, LABORERS AND
ANY OTHER PERSON NOW OR HEREAFTER FURNISHING ANY LABOR, SERVICES, MATERIALS,
SUPPLIES OR EQUIPMENT TO TENANT WITH RESPECT TO THE PREMISES, OR ANY PORTION
THEREOF, ARE HEREBY CHARGED WITH NOTICE THAT THEY MUST LOOK EXCLUSIVELY TO
TENANT TO OBTAIN PAYMENT FOR THE SAME. NOTICE IS HEREBY GIVEN THAT LANDLORD
SHALL NOT BE LIABLE FOR ANY LABOR, SERVICES, MATERIALS, SUPPLIES, SKILL,
MACHINERY, FIXTURES OR EQUIPMENT FURNISHED OR TO BE FURNISHED TO TENANT UPON
CREDIT, AND THAT NO MECHANIC’S LIEN OR OTHER LIEN FOR ANY SUCH LABOR, SERVICES,
MATERIALS, SUPPLIES, MACHINERY, FIXTURES OR EQUIPMENT SHALL ATTACH TO OR AFFECT
THE ESTATE OR INTEREST OF LANDLORD IN AND TO THE PREMISES, OR ANY PORTION
THEREOF.

(c) Tenant shall not create, permit or suffer, and, subject to the provisions of
paragraph 21(a) hereof, shall promptly discharge and satisfy of record, any
other lien, encumbrance, charge, security interest, or other right or interest
which, as a result of Tenant’s action or inaction contrary to the provisions
hereof, shall be or become a lien, encumbrance, charge or security interest upon
the Premises, or any portion thereof, or the income therefrom, other than
Permitted Encumbrances.

22.  END OF TERM

(a) Upon the expiration or earlier termination of the Term of this Lease, Tenant
shall surrender the Premises to Landlord in good condition and repair as a first
class facility suitable

31

--------------------------------------------------------------------------------

for the same use in which the Premises was originally intended as of the
Commencement Date except as repaired, rebuilt or altered as required or
permitted by this Lease (or, in the case of a termination pursuant to paragraph
10(d), as damaged or destroyed, or, in the case of termination pursuant to
paragraph 14, as condemned), with the Equipment and Improvements, including all
systems and components thereof, having a useful life of at least five (5) years
as reasonably determined by Landlord,and Tenant shall surrender all keys to the
Premises to Landlord at the place then fixed for notices to Landlord and shall
inform Landlord of all combinations on locks, safes and vaults, if any. Except
as otherwise provided herein, Tenant shall at such time remove all of its
property (including Tenant’s Trade Fixtures) therefrom and all alterations and
improvements placed thereon by Tenant and not consented to by Landlord. Tenant
shall repair any damage to the Premises caused by such removal, and any and all
such property not so removed when required shall, at Landlord’s option, become
the exclusive property of Landlord or be disposed of by Landlord, at Tenant’s
cost and expense, without further notice to or demand upon Tenant.

(b) If the Premises are not surrendered as above set forth, Tenant shall
indemnify, defend and hold Landlord harmless from and against loss or liability
to the extent resulting from the delay by Tenant in so surrendering Premises,
including any claim made by any succeeding occupant founded on such delay.
Tenant’s obligation to observe or perform this covenant shall survive the
expiration or other termination of this Lease. In addition to the foregoing, and
in addition to the Additional Rent, Tenant shall pay to Landlord a sum equal to
one hundred fifty percent (150%) of the Fixed Rent payable during the preceding
year during each month or portion thereof for which Tenant shall remain in
possession of the Premises or any part thereof after the termination of the Term
or of Tenant’s rights of possession, whether by lapse of time or otherwise.  The
foregoing holdover Rent shall be prorated for any partial month of holdover. 
Such possession by Tenant shall be as a tenancy at sufferance.  The provisions
of this paragraph 22(b) shall not be deemed to limit or constitute a waiver of
any other rights or remedies of Landlord provided herein, at law or at equity.

(c) All property of Tenant not removed on or before the last day of the Term of
this Lease shall be deemed abandoned. Tenant hereby agrees that Landlord may
remove all such abandoned property of Tenant, including Tenant’s Trade Fixtures,
from the Premises upon termination of this Lease and to cause its transportation
and storage, all at the sole cost and risk of Tenant and Landlord shall not be
liable for damage, theft, misappropriation or loss thereof and Landlord shall
not be liable in any manner in respect thereto and Landlord shall be entitled to
dispose of such property, as Landlord deems fit, without the requirement of an
accounting. Tenant shall pay all costs and expenses of such removal,
transportation and storage. Tenant shall reimburse Landlord upon demand for any
expenses incurred by Landlord with respect to removal or storage of abandoned
property and with respect to restoring said Premises to good order, condition
and repair.

(d) Except for surrender upon the expiration or earlier termination of the Term
hereof as expressly provided herein, no surrender to Landlord of this Lease or
of the Premises shall be valid or effective unless agreed to and accepted in
writing by Landlord.

32

--------------------------------------------------------------------------------

23.  ALTERATIONS

(a) Tenant may make alterations, additions or improvements to the Premises
costing in the aggregate (when aggregated with all prior alterations, additions
and improvements made by Tenant during the Term under this Lease and the Related
Leases) less than $500,000 without Landlord’s consent only if (i) no Event of
Default then exists, (ii) such alterations, additions or improvements will be in
compliance with all applicable laws, codes, rules, regulations, ordinances and
Permitted Encumbrances, (iii) such alterations, additions or improvements will
not reduce the fair market sales or rental value or utility of the Premises in
its permitted use, considered as unencumbered by this Lease, (iv) such
alterations, additions or improvements will not be visible from outside of the
Building and will not affect in any way the structural, exterior or roof
elements of the Premises or mechanical, electrical, plumbing, utility or life
safety systems of the Premises or void any warranty or guaranty, or increase any
of Landlord’s obligations under paragraph 9(b) of this Lease, relating to the
roof, the exterior walls or the structural components of the Building (any
alterations which are not in conformity with clauses (i) - (iv) above are herein
referred to as “Prohibited Alterations”), but Tenant shall give prior written
notice of any such alterations, additions or improvements to Landlord. In all
other cases, Landlord’s prior written consent shall be required which consent
shall not be unreasonably withheld, conditioned, or delayed so long as such
alterations would not constitute Prohibited Alterations.  Notwithstanding the
prohibition in clause (iii) above, but subject to the limitations in clauses
(i), (ii) and (iv) above, Tenant shall have the right to convert portions of the
Building that are then office space to another use permitted under Section 3 of
this Lease upon at least fifteen (15) days prior written notice to the Landlord
of such desired conversion accompanied by a reasonably descriptive explanation
of Tenant’s proposed conversion and alteration plans, provided, however, that
(i) without limiting the generality of any other provision of this Lease, upon
the expiration or earlier termination of the Term, Tenant, at its sole expense,
shall restore all converted portions of the Building back to its prior office
use condition (and to at least as good condition, quality, utility and repair as
existed immediately prior to the such conversion) and shall make all alterations
and improvements required in connection with such restoration, (ii) if the cost
of such restoration, as reasonably determined by Landlord, would exceed, when
aggregated with the cost to restore all prior conversions of office space to
other permitted uses by Tenant (or its permitted subtenants) at the Campus under
this Lease and the Related Leases, $100,000, then Tenant shall provide to
Landlord an irrevocable, transferable letter of credit to be maintained for a
period ninety (90) days beyond the Term in an amount sufficient in Landlord’s
reasonable estimation to cover the anticipated cost of the restoration of all
converted office space at the end of the Term and otherwise in form and
substance and from a financial institution satisfactory to Landlord and (iii)
the $500,000 threshold in the first sentence of Section 23(a) has not been and
will not be exceeded by such conversion.  All alterations, additions or
improvements by Tenant shall be done expeditiously and in a good and workmanlike
manner.  At Landlord’s option, any improvement made without Landlord’s consent
shall be removed and the area repaired at Tenant’s expense upon Landlord’s
request. 

In determining whether such alterations, additions or improvements, or whether
Tenant’s or any permitted subtenant’s occupancy or potential change of use of
any part of the Building from one use to another use (in each instance, to the
extent, if at all, otherwise permitted by the terms of this Lease) will be in
compliance with all applicable laws, codes, rules, regulations,

33

--------------------------------------------------------------------------------

ordinances and Permitted Encumbrances, to the extent that less than 488 parking
spaces have been constructed on the lot on which Building C is located and
available and designated for the exclusive use by occupants and invitees of
Building C, Tenant may not take into consideration (i.e., the number of parking
spaces located on the Lot shall be deemed to be reduced by) the number of
parking spaces on the Lot equal to the difference between 488 and the actual
number of parking spaces then constructed on the lot on which Building C is
located and available and designated for the exclusive use by occupants and
invitees of Building C for purposes of determining Tenant’s compliance with
applicable parking requirements under such laws, codes, rules, regulations,
ordinances and Permitted Encumbrances.

(b) In no event shall Tenant be permitted to install underground storage tanks
or fuel systems on the Premises, or any portion thereof.

(c) All alterations, additions or improvements requiring Landlord’s consent
shall be made at Tenant’s sole cost and expense as follows:

(i) Tenant shall submit to Landlord, for Landlord’s written approval, complete
plans and specifications for all work to be done by Tenant. Such plans and
specifications shall be prepared by the licensed architect(s) and engineer(s)
approved in writing by Landlord, shall comply with all applicable Legal
Requirements, shall not adversely affect the structural elements of the
Premises, shall be in a form sufficient to secure the approval of all government
authorities with jurisdiction over the Premises, and shall be otherwise
satisfactory to Landlord in Landlord’s reasonable discretion.  The architects
and engineers listed on Exhibit G hereto are hereby deemed approved by Landlord.

(ii) Provided that Tenant has notified Landlord in writing at least seven (7)
days in advance of the date on which Landlord will be receiving from Tenant
complete plans and specifications for the work to be done by Tenant, Landlord
shall notify Tenant in writing within fourteen (14) days after its receipt of
such plans and specifications whether Landlord approves, approves on condition
that Tenant reverse the alteration at Tenant’s expense at the termination or
expiration of this Lease, or disapproves such plans and specifications. Tenant
may submit to Landlord revised plans and specifications for Landlord’s prior
written approval, which approval shall not be unreasonably withheld or delayed
if (a) the work to be done would not, in Landlord’s reasonable judgment,
adversely affect the value, character, rentability or usefulness of the Premises
or any part thereof or otherwise constitute a Prohibited Alteration, or (b) the
work to be done shall be required by any Legal Requirement. Tenant shall pay all
costs, including the fees and expenses of the licensed architect(s) and
engineer(s), in preparing such plans and specifications.

(iii) All changes (other than field changes for which no change order is
proposed and which will be reflected in the final “as built” plans) in the plans
and specifications approved by Landlord shall be subject to Landlord’s prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed provided that such change would not result in a Prohibited
Alteration.  If Tenant wishes to make such change in approved plans and
specifications, Tenant shall have such architect(s) and engineer(s) prepare
plans and specifications for such change and submit them to Landlord for
Landlord’s written approval, which approval shall not be unreasonably withheld,
conditioned or delayed provided that such change would not result in a
Prohibited Alteration.  Landlord shall notify Tenant in writing

34

--------------------------------------------------------------------------------

promptly whether Landlord approves, approves on condition that Tenant reverse
the alteration at Tenant’s expense at the termination or expiration of this
Lease, or disapproves such change. If the plans and specifications are
disapproved by Landlord, Tenant may submit to Landlord revised plans and
specifications for such change for Landlord’s written approval in accordance
with this clause (iii). After Landlord’s written approval of such change, such
change shall become part of the plans and specifications approved by Landlord. 
If Landlord’s prior written approval, conditional approval or disapproval of
such change is not delivered to Tenant within ten (10) business days after
written request, the absence of a response shall be deemed approval.

(iv) Tenant shall obtain and comply with all building permits and other
government permits and approvals required in connection with the work. Tenant
shall, through Tenant’s licensed contractor, perform the work substantially in
accordance with the plans and specifications approved in writing by Landlord.
Tenant shall pay, as Additional Rent, the entire cost of all work (including the
cost of all utilities, permits, fees, taxes, and property and liability
insurance premiums in connection therewith) required to make the alterations,
additions or improvements. Under no circumstances shall Landlord be liable to
Tenant for any damage, loss, cost or expenses incurred by Tenant on account of
any plans and specifications, contractors or subcontractors, design of any work,
construction of any work, or delay in completion of any work.

(v) Tenant shall give written notice to Landlord of the date on which
construction of any work in excess of $25,000 to be done by outside contractors
will be commenced at least ten (10) days prior to such date. Landlord shall have
the right to post and keep posted on the Premises any notices that may be
provided by law or which Landlord may deem to be proper for the protection of
Landlord and the Premises, or any portion thereof, from liens, and to take any
other action Landlord deems necessary to remove or discharge Liens at the
expense of Tenant.

(vi) All alterations, additions, improvements, and fixtures, whether temporary
or permanent in character, made in or to the Premises by Tenant, shall become
part of the Premises and Landlord’s property, except those that Landlord
requires Tenant to remove upon the expiration or earlier termination of the
Term. Upon termination or expiration of this Lease, Tenant shall, at Tenant’s
expense, remove all movable furniture, equipment, trade fixtures, office
machines and other personal property (including Tenant’s Trade Fixtures) of
Tenant from the Premises (but not the Improvements or Equipment, except as
required pursuant to the preceding sentence), and replace all of Tenant’s
security lockset cores with non-Tenant proprietary cores, and repair all damage
caused by such removal or replacement. Termination of this Lease shall not
affect the obligations of Tenant pursuant to this paragraph 23(c) to be
performed after such termination.

24.  MEMORANDUM OF LEASE

The parties agree to promptly execute a Memorandum of Lease in recordable form
and either of the parties shall have the right, without notice to the other
party, to record such Memorandum of Lease at the expense of Tenant.

25.  SUBLETTING/ASSIGNMENT

(a) Except as expressly provided otherwise in this Section 25, Tenant shall not,
directly or

35

--------------------------------------------------------------------------------

indirectly, without the prior written consent of Landlord and Mortgagee, assign
this Lease or any interest herein, or any interest in Tenant.  Except as
expressly provided otherwise in this Section 25, this Lease shall not, nor shall
any interest herein, be assignable as to the interest of Tenant involuntarily or
by operation of law without the prior written consent of Landlord and Mortgagee.

For purposes of this paragraph 25(a), the occurrence of a Corporate Control
Event, or the public announcement thereof, shall be deemed to be an assignment
of this Lease which is prohibited by the preceding paragraph unless each of the
following conditions precedent is satisfied (a “Permitted Transfer”):

(i) the successor to or transferee of Tenant (the “Transferee”) (x) has a
tangible net worth computed in accordance with generally accepted accounting
principles consistently applied at least equal to the tangible net worth of
Tenant immediately prior to such Corporate Control Event, and (y) satisfies the
Corporate Control Criteria,

(ii) proof reasonably satisfactory to Landlord of such required net worth and
satisfaction of the Corporate Control Criteria shall have been delivered to
Landlord at least twenty (20) days prior to the effective date of any such
Corporate Control Event,

(iii) the Transferee agrees directly with Landlord, by written instrument in
form reasonably satisfactory to Landlord, to be bound by all of the obligations
and liabilities of Tenant under this Lease,

(iv) in no event shall the originally named Tenant (or the entity into which
Tenant is merged or consolidated) be released from its obligations under this
Lease,

(v) any such transfer or transaction is for a legitimate, regular business
purpose of Tenant and the Transferee other than a transfer of Tenant's interest
in this Lease, and

(vi) no Event of Default then exists or will exist immediately after giving
effect to such Corporate Control Event.

Additionally, Tenant shall not, directly or indirectly, without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned, or delayed, sublease the Premises or any part thereof, or permit
the use or occupancy of the Premises by any Person other than Tenant; provided,
however that Landlord shall not be required to act reasonably in granting such
consent unless all of the following criteria are satisfied:

(i) The business of each proposed subtenant and its use of the Premises shall be
consistent with the permitted uses set forth in Section 3 hereof and the other
then current uses of the Campus;

36

--------------------------------------------------------------------------------

(ii) The proposed subtenant is of a character and financial condition, and its
business is of such a nature, such as is in keeping with the standards of
Landlord and its affiliates in those respects for the Building and the Campus as
a whole, taking into consideration the size of the proposed subleased premises
and the proposed term of the sublease;

(ii) Neither the proposed subtenant, nor any person or entity who directly or
indirectly controls, is controlled by, or is under common control with, the
proposed subtenant or any person who controls the proposed subtenant, shall be
(A) an occupant of any space in the Campus, or (B) a person or entity which is
negotiating (or which has, in the last twelve (12) months, negotiated) with
Landlord or any of its affiliates for the rental or any space in the Campus,
provided, however, that, in each case, Landlord or Landlord’s affiliates has
available, or will have available within twelve (12) months from the effective
date of the proposed sublease, at the Campus comparable space in size to the
space proposed to be sublet (comparable space being defined as plus or minus
fifteen percent (15%) of the space proposed to be sublet);

(iii) The sublease will not violate any exclusive rights granted to any other
tenant on the Campus;

(iv) The form of the proposed sublease shall be reasonably satisfactory to
Landlord and the proposed subtenant shall enter into a consent agreement
reasonably satisfactory to Landlord;

(v) Not later than thirty (30) days prior to the proposed commencement of such
sublease, Landlord shall have received information reasonably sufficient to
determine compliance with the foregoing conditions (except in the case of (iii)
above, Landlord shall have received only the proposed form of sublease and not
an execution copy thereof, together with a term sheet of material terms, not
later than thirty (30) days prior to the proposed commencement of such sublease,
and provided further that the actual executed sublease shall be delivered to
Landlord prior to the commencement date without any material change from such
form sublease and term sheet); and

(vi) In no event shall Tenant be released from its obligations under this Lease.

Notwithstanding the foregoing, Tenant may sublease the Premises or any part
thereof to, or permit the use or occupancy of the Premises by, any Affiliate of
Tenant without Landlord’s consent, but upon fifteen (15) days prior written
notice to Landlord and so long as the other provisions of this paragraph 25 are
satisfied.  Notwithstanding anything to the contrary in this Lease, Tenant shall
have no right to sublease, or offer to sublease, all or any portion of the
Premises prior to December 1, 2006.

Any of the foregoing prohibited acts without such prior written consent of
Landlord and Mortgagee, if required, shall be void and shall, at the option of
Landlord or Mortgagee, constitute an immediate Event of Default that entitles
Landlord to all remedies available at law

37

--------------------------------------------------------------------------------

and pursuant to this Lease. Tenant agrees that the instrument by which any
assignment or sublease to which Landlord and Mortgagee consent is accomplished
shall expressly provide that any sublessee shall not violate this Lease and that
the Landlord shall be entitled to enforce the provisions of the sublease
directly against the sublessee in the event of an Event of Default by Tenant
under the Lease, and the assignee or subtenant will perform all of the covenants
to be performed by Tenant under this Lease (in the case of a partial assignment
or a sublease, only insofar as such covenants relate to the portion of the
Premises subject to such partial assignment or a sublease) as and when
performance is due after the effective date of the assignment or sublease and
that Landlord will have the right to enforce such covenants directly against
such assignee or subtenant.  All subleases shall be subject and subordinate to
this Lease, and shall expressly provide that in the event of termination by
Landlord of this Lease, Landlord may, at its option, take over all of the right,
title and interest of Tenant, as sublessor, under such sublease, and such
subtenant shall, at Landlord’s option, attorn to Landlord pursuant to the then
executory provisions of such sublease, except that Landlord shall not be (i)
liable for any previous act or omission of Tenant under such sublease, (ii)
subject to any credit, offset, claim, counterclaim, demand or defense which such
subtenant may have against Tenant, (iii) bound by any previous modification of
such sublease (made without Landlord’s consent) or by any previous prepayment of
more that one (1) month’s rent, (iv) bound by any covenant of Tenant to
undertake or complete any construction of the Premises or any portion thereof,
(v) required to account for any security deposit of the subtenant other than any
security deposit actually delivered to Landlord by Tenant, and (vi) responsible
for any monies owing by Tenant to the credit of the subtenant.  No sublease
shall be for a term ending later than one day prior to the Lease Expiration
Date.  Any purported assignment or sublease without an instrument containing the
foregoing provisions shall be void. No assignment, sublease or other
relinquishment of possession of the Premises shall in any way discharge or
diminish any of Tenant’s obligations to Landlord hereunder, and Tenant shall in
all cases remain primarily liable (and not liable merely as a guarantor or
surety) for the performance by any assignee or subtenant of all such covenants,
as if no assignment or sublease had been made.

(b) If Landlord and Mortgagee consent in writing, Tenant may complete the
intended assignment or sublease subject to the following conditions: (i) no
assignment or sublease shall be valid and no assignee or subtenant shall take
possession of the Premises or any part thereof until an executed duplicate
original of such assignment or sublease, in compliance with paragraph 25(a) has
been delivered to Landlord and Mortgagee, and (ii) no assignee or subtenant
shall have a right further to assign or sublease without the prior written
consent of Landlord and Mortgagee which consents may be given or denied in such
party’s sole discretion, except as expressly provided otherwise herein.

(c) Unless and until expressly released by Landlord and Mortgagee, no assignment
(including, without limitation, a Permitted Transfer) or sublease whatsoever
shall release Tenant from Tenant’s obligations and liabilities under this Lease
(which shall continue as the obligations of a principal and not of a guarantor
or surety) or alter the primary liability of Tenant to pay all Rent and to
perform all obligations to be paid and performed by Tenant. The acceptance of
Rent by Landlord from any other Person shall not be deemed to be a waiver by
Landlord of any provision of this Lease. Consent to one assignment or sublease
shall not be deemed consent to any subsequent assignment or sublease. If any
assignee, subtenant or successor of Tenant defaults in the performance of any
obligation to be performed by Tenant under this Lease,

38

--------------------------------------------------------------------------------

Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against such assignee, subtenant or successor. Landlord may consent to
subsequent assignments or subleases or amendments or modifications to this Lease
with assignees, subtenants or successor of Tenant, without notifying Tenant or
any successor of Tenant and without obtaining any consent thereto from Tenant or
any successor of Tenant, and such action shall not release Tenant from liability
under this Lease; provided, however, that Tenant shall not be bound by any
modification to this Lease not approved in writing by Tenant.

(d) Tenant shall have no right to mortgage, grant a lien upon, encumber or
otherwise finance Tenant’s interest under this Lease or record a lien upon
Tenant’s interest in the Premises under this Lease, and Tenant shall not permit,
cause or suffer to be recorded in the real estate records of the county in which
the Premises are located any mortgage, deed to secure debt, deed of trust,
assignment, UCC financing statement or any other document granting, perfecting,
or recording a lien upon Tenant’s interest in this Lease or interest in the
Premises under this Lease. Tenant shall not give any notice, or permit or cause
any other party to give any notice, to Landlord of any existing lien on or
security interest in Tenant’s interest in this Lease or interest in the Premises
under this Lease. Tenant shall not request that Landlord execute (nor shall
Landlord have any obligation to execute) any non-disturbance, attornment or any
other agreement in favor of any party transacting any business or transaction
with or related to Tenant.

(e) If Tenant shall assign this Lease or sublet the Premises to any Person other
than Landlord, or request the consent of Landlord and Mortgagee to any
assignment, subletting, or other action which requires Landlord’s consent
hereunder, Tenant shall pay (i) Landlord’s reasonable standard processing fee
which shall not exceed Ten Thousand Dollars ($10,000) in each instance and (ii)
Landlord’s and Mortgagee’s attorneys’ fees and costs incurred in connection
therewith.

(f) Tenant agrees to give notice to Mortgagee of any request for consent to any
assignment or transfer of the Lease or subletting of all or any portion of the
Premises simultaneously with delivery of notice thereof to Landlord.

26.  HAZARDOUS MATERIAL

(a) Tenant (i) shall comply, and cause the Premises to comply, with all
Environmental Laws (as hereinafter defined) applicable to the Premises
(including the making of all submissions to governmental authorities required by
Environmental Laws and the carrying out of any remediation program specified by
such authority), (ii) shall prohibit the use of the Premises for the generation,
manufacture, refinement, production, or processing of any Hazardous Material (as
hereinafter defined) or for the storage, handling, transfer or transportation of
any Hazardous Material (other than solely in connection with the operation,
business and maintenance of the Premises and in commercially reasonable
quantities as a consumer thereof and in compliance with Environmental Laws),
(iii) shall not permit to remain, install or permit the installation on the
Premises of any surface impoundments, underground storage tanks, pcb-containing
transformers or asbestos-containing materials, and (iv) shall cause any
alterations of the Premises to be done in a way so as to not expose in an unsafe
manner the persons working on or visiting the Premises to Hazardous Materials
and in connection with any such alterations shall remove any Hazardous Materials
present upon the Premises which are not in compliance with

39

--------------------------------------------------------------------------------

Environmental Laws or which present a danger to persons working on or visiting
the Premises.

(b) “Environmental Laws” means the Resource Conservation and Recovery Act of
1976, as amended, 42 U.S.C. §§6901, et seq. (RCRA), as amended, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C.
§§9601 et seq. (CERCLA), as amended, the Toxic Substance Control Act, as
amended, 15 U.S.C. §§2601 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, as amended, 7 U.S.C. §§136 et seq., and all applicable federal,
state and local environmental laws, ordinances, rules and regulations, as any of
the foregoing may have been or may be from time to time amended, supplemented or
supplanted, and any other federal, state or local laws, ordinances, rules and
regulations, now or hereafter existing relating to regulations or control of
Hazardous Material or materials. The term “Hazardous Materials” as used in this
Lease shall mean substances defined as “hazardous substances”, “hazardous
materials”, “hazardous wastes” or “toxic substances” in any applicable federal,
state or local statute, rule, regulation or determination, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §§9601, et seq.; the Hazardous Materials Transportation Act,
49 U.S.C. §§1801, et seq.; the Resource, Conservation and Recovery Act of 1976,
42 U.S.C. §§6901, et seq.; and, asbestos, pcb’s, radioactive substances,
methane, volatile hydrocarbons, petroleum or petroleum-derived substances or
wastes, radon, industrial solvents or any other material as may be specified in
applicable law or regulations.

(c) Tenant agrees to protect, defend, indemnify and hold harmless Landlord, its
members, directors, officers, employees and agents, and any successors to
Landlord’s interest in the chain of title to the Premises, their direct or
indirect members, partners, directors, officers, employees, and agents
(collectively, the “Indemnified Partner”), from and against any and all Claims,
liability, including all foreseeable and all unforeseeable damages including
attorney’s and consultant’s fees, fines, penalties and civil or criminal
damages, directly or indirectly arising out of the use, generation, storage,
treatment, release, threatened release, discharge, spill, presence or disposal
of Hazardous Materials from, on, at, to or under the Premises prior to or during
the Term of this Lease, and including for all matters disclosed in the
Environmental Reports, and the cost of any required or necessary repair,
response action, remediation, investigation, cleanup or detoxification and the
preparation of any closure or other required plans in connection therewith,
whether such action is required or necessary prior to or following transfer of
title to the Premises. This agreement to indemnify and hold harmless shall be in
addition to any other obligations or liabilities Tenant may have to Landlord at
common law under all statutes and ordinances or otherwise, and shall survive the
expiration or termination of this Lease without limit of time. Tenant expressly
agrees that the representations, warranties and covenants made and the
indemnities stated in this Lease are not personal to Landlord, and the benefits
under this Lease may be assigned to subsequent parties in interest to the chain
of title to the Premises, which subsequent parties in interest may proceed
directly against Tenant to recover pursuant to this Lease. Tenant, at its
expense, may institute appropriate legal proceedings with respect to
environmental matters of the type specified in this paragraph 26(c) or any lien
for such environmental matters, not involving Landlord or its Mortgagee as a
defendant, conducted in good faith and with due diligence, provided that such
proceedings shall not in any way impair the interests of Landlord or Mortgagee
under this Lease or contravene the provisions of any Mortgage. Counsel to Tenant
in such proceedings shall be reasonably approved by Landlord. 

40

--------------------------------------------------------------------------------

Landlord shall have the right to appoint co-counsel, which co-counsel will
cooperate with Tenant’s counsel in such proceedings. The fees and expenses of
such co-counsel shall be paid by Landlord, unless such co-counsel are appointed
because the interests of Landlord and Tenant in such proceedings, in such
counsel’s opinion, are or have become adverse, or Tenant or Tenant’s counsel is
not conducting such proceedings in good faith or with due diligence.

(d) Tenant, upon two (2) days prior notice shall permit such Persons as Landlord
or any assignee of Landlord may designate (“Site Reviewers”),to visit the
Premises from time to time and perform environmental site investigations and
assessments (“Site Assessments”) on the Premises for the purpose of determining
whether there exists on the Premises any environmental condition which may
result in any liability, cost or expense to Landlord or any other owner or
occupier of the Premises. Such Site Assessments may include both above and below
the ground testing for environmental damage or the presence of Hazardous
Material on the Premises and such other tests on the Premises as may be
necessary to conduct the Site Assessments in the reasonable opinion of the Site
Reviewers. Tenant shall supply to the Site Reviewers such historical and
operational information regarding the Premises as may be reasonably requested by
the Site Reviewers to facilitate the Site Assessments and shall make available
for meetings with the Site Reviewers appropriate personnel having knowledge of
such matters. The cost of performing and reporting all Site Assessments shall be
paid by Landlord unless an Event of Default has occurred and is continuing or
unless the Site Reviewers discover an environmental condition causing the
Premises not to be in compliance with applicable Environmental Laws, in either
of which events such cost will be paid by Tenant within ten (10) days after
demand by Landlord with interest to accrue at the Overdue Rate.

(e) Tenant shall notify Landlord in writing, promptly upon Tenant’s learning
thereof, of any:

(i) notice or claim to the effect that Tenant is or may be liable to any Person
as a result of the release or threatened release of any Hazardous Material into
the environment from the Premises;

(ii) notice or awareness that Tenant is or may be subject to investigation by
any governmental authority evaluating whether any remedial action is needed to
respond to the release or threatened release of any Hazardous Material into the
environment from the Premises;

(iii)       notice or awareness that the Premises are or may be subject to an
environmental lien; and

(iv) notice of violation to Tenant or awareness by Tenant of a condition that
has resulted or might reasonably result in a notice of violation of any
applicable Environmental Law that could have an adverse effect upon the Premises
or Tenant.

27.  FINANCING

(a) Landlord may assign this Lease to any Person that acquires the fee interest
in the Premises or to any lender of Landlord, including any Mortgagee. Tenant
shall execute, acknowledge and deliver any documents described in Sections 17
and 20 of this Lease or that are reasonably requested by Landlord, any such
transferee, or Mortgagee relating to such assignment

41

--------------------------------------------------------------------------------

of the Lease by Landlord or the Mortgage financing.

(b) If Landlord proposes to refinance any Mortgage, Tenant shall cooperate in
the process, and shall negotiate in good faith any request made by a prospective
Mortgagee for changes or modifications to this Lease, and shall not unreasonably
withhold its consent to any such proposed change or modification so long as the
same does not adversely affect any right of Tenant under this Lease or increase
Tenant’s obligations under this Lease.  Tenant agrees to execute, acknowledge
and deliver documents reasonably requested by the prospective Mortgagee (such as
a consent to the financing, a consent to assignment of lease, and a
subordination, non-disturbance and attornment agreement meeting the standards
set forth in paragraph 17) customary for tenants to sign in connection with
mortgage loans to their landlords, so long as such documents are in a reasonable
form consistent with the terms of this Lease.

(c) Tenant shall permit Landlord and any Mortgagee or prospective Mortgagee, at
their expense, to meet with management personnel of Tenant at Tenant’s offices
and to discuss the Tenant’s business and finances.   On request of Landlord,
Tenant agrees to provide any Mortgagee or prospective Mortgagee the information
to which Landlord is entitled hereunder.

28.  LANDLORD’S SIGNAGE; LANDLORD’S RESERVATIONS

Landlord expressly reserves the right to construct, use and maintain (i)
monument, directional and other signage on the Premises, at Landlord’s expense,
during the Term in respect of the Campus or any portion thereof or any tenancy
relating thereto; provided, however, that such Landlord’s signage shall not
materially obstruct the visibility of Tenant’s existing signage on the Premises
and (ii) additional parking spaces on the Lot for the use or other tenants,
occupants and invitees of the Campus. 

Without limitation of any rights reserved by Landlord under the Lease or by
operation of law, Landlord expressly reserves the non-exclusive right of
Landlord, Landlord’s affiliates, their tenants and their respective invitees to
use in common with Tenant the common curb-cuts, roadways, driveways, walkways,
building links, loading areas, parking areas, site improvements and utility and
drainage lines and facilities on or under the Premises necessary or desirable
for ingress and egress, or the provision of utility and drainage rights and
services, to, or the use of the shared facilities at, the Campus, and Landlord
reserves the right to change the location and configuration of same, provided
that such change does not materially interfere with Tenant’s access to or use of
the Building or the provision of utility services to the Building.

In addition, if so requested by Landlord, Tenant shall cooperate with Landlord
and Landlord’s affiliates in connection with Landlord’s efforts to establish and
record any easement, covenant, condition or restriction or utility, shared use
and/or joint maintenance agreement or similar agreement applicable to the
Premises, the Lot or the Campus, whether in connection with any subdivision or
separation of the Lot from the Lot on which Building C is located, a sale of a
building on the Campus or otherwise, and Tenant shall not unreasonably withhold
its consent thereto.

From and after the date hereof and so long as the Tenant leases all of the
rentable square footage within the Building pursuant to this Lease and all of
the rentable square footage within

42

--------------------------------------------------------------------------------

Building “B” located on the Lot pursuant to the Related Lease for Building “B”,
the Land hereunder and the “Land” as defined in the Related Lease for Building
“B” is intended to encompass all of the land constituting the Lot, without any
gaps, strips or gores.  In the event that the Tenant no longer leases all of the
rentable square footage within Building “B” located on the Lot (whether pursuant
to the occurrence of the “Premises Conversion Date” under the Related Lease for
Building “B” or a termination or expiration of the Related Lease for Building
“B” or otherwise), if so requested by Landlord, the Tenant agrees not to
unreasonably withhold or delay its consent to a modification of Exhibit A-1
attached hereto (the sketch plan description of the Land) which modifies the
land outside of the footprint of the Building that will thereafter constitute
the “Land” hereunder to the extent necessary or desirable in the reasonable
judgment of the Landlord to distinguish the portions of the Lot that then
include site improvements which relate exclusively or predominantly to the
Building and are therefore properly includable in the definition of “Premises”
from those portions of the Lot which include site improvements that relate
exclusively or predominantly to Building “B” or are common to the Lot as a
whole. 

If Lockheed Martin Corporation or its successors and permitted assigns
(“Lockheed”) timely exercises its renewal option(s) under the Sublease Agreement
dated August 25, 2004, as amended by First Amendment to Sublease Agreement dated
as of the Commencement Date, between Tenant, as sublandlord, and Lockheed, as
subtenant, with respect to a portion of Building “C”, Tenant agrees to continue
to permit Lockheed to use, free of charge, in common with others entitled
thereto, any exterior athletic facilities (basketball, volleyball and putting
greens), if any, on the portions of the Campus which are leased by Tenant
pursuant to this Lease or any Related Lease.

29.  MISCELLANEOUS PROVISIONS

(a) This Lease and all of the covenants and provisions hereof shall inure to the
benefit of, and be binding upon, the parties hereto and the heirs, personal
representatives, successors and permitted assigns of the parties.

(b) The titles and headings appearing in this Lease are for reference only and
shall not be considered a part of this Lease or in any way to modify, amend or
affect the provisions thereof.

(c) This Lease contains the complete agreement of the parties with reference to
the leasing of the Premises, and may not be amended except by an instrument in
writing signed by Landlord and Tenant.

(d) Any provision or provisions of this Lease which shall prove to be invalid,
void or illegal shall in no way affect, impair or invalidate any other provision
hereof, and the remaining provisions hereof shall nevertheless remain in full
force and effect.

(e) This Lease may be executed in one or more counterparts, and may be signed by
each party on a separate counterpart, each of which, taken together, shall be an
original, and all of which shall constitute one and same instrument.

(f) The term “Landlord” as used in this Lease shall mean only the owner or
owners at the time in question of the Premises and in the event of any transfer
of such title or interest, Landlord

43

--------------------------------------------------------------------------------

named in this Lease (and in case of any subsequent transfers, then the grantor)
shall be relieved from and after the date of such transfer of all liability as
respects Landlord’s obligations thereafter to be performed hereunder, provided
that any funds in the hands of Landlord or the then grantor at the time of such
transfer, in which Tenant has an interest, shall be delivered to the grantee.
The obligations contained in this Lease to be performed by Landlord shall,
subject as aforesaid, be binding on Landlord’s successors and assigns, only
during their respective periods of ownership.

(g) This Lease shall be governed by and construed and enforced in accordance
with and subject to the laws of the state where the Premises are located.

(h) Any claim based on or in respect of any liability of Landlord under this
Lease shall be enforced only against the Premises and, subject to the rights of
any Mortgagee, any insurance proceeds received by Landlord for satisfaction of
any claim or recovery of any judgment from Landlord and not against any other
assets, properties or funds of (1) Landlord or any director, officer, member,
manager, shareholder, general partner, limited partner, or direct or indirect
member, manager, partner, employee or agent of Landlord or any of its members
(or any legal representative, heir, estate, successor or assign of any thereof),
(2) any predecessor or successor partnership, corporation or limited liability
company (or other entity) of Landlord or any of its members, either directly or
through Landlord or its predecessor or successor partnership, corporation of
limited liability company (or other Person) of Landlord or its general partners,
and (3) any other Person.

(i) Without the written approval of Landlord and Tenant, no Person other than
Landlord (including its direct and indirect members), Mortgagee, Tenant and
their respective successors and assigns shall have any rights under this Lease.

(j) There shall be no merger of the leasehold estate created hereby by reason of
the fact that the same Person may own directly or indirectly, (1) the leasehold
estate created hereby or any interest in this Lease or such leasehold estate and
(2) the fee estate in the Premises. Notwithstanding any such combined ownership,
this Lease shall continue in full force and effect until terminated by an
instrument executed by both Landlord and Tenant.

(k) Landlord and Tenant each represent that they have dealt with no broker,
finder or other Person who could legally charge a commission in connection with
Landlord’s acquisition of the Land or with the Lease; provided, however,
Landlord and Tenant acknowledge and agree that Landlord was introduced to the
transaction by Newmark Capital Group which will be compensated by Tenant out of
the sales proceeds funded by Landlord at closing of the sale of the Premises
from Tenant to Landlord on the date hereof.

(l) The parties hereto specifically acknowledge and agree that, notwithstanding
any other provision contained in this Lease, it is the intent of the parties
that their relationship hereunder is and shall at all times be that of landlord
and tenant, and not that of partners, joint venturers, lender and borrower, or
any other relationship other than that of a landlord and tenant.

(m)       Time is of the essence in the payment and performance of the
obligations of Tenant under this Lease.

44

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands under seal on the
day and year first above written.

  

              

LANDLORD:

WITNESS:

 

 

 

/s/ KELLI N. LEE         

CS/FEDERAL DRIVE AB LLC

 

By:

CWNLT Federal Drive LLC, a
Delaware limited liability company,
its Manager

 

 

Name:  Kelli N. Lee

    

By:

Cushman & Wakefield Net Lease
Operating Partnership, L.P.,
a Delaware limited partnership,
its Sole Member and Manager

 

 

 

 

 

    

    

By:

Cushman & Wakefield Net Lease
Trust, Inc., a Maryland
corporation, its General Partner

 

 

 

 

 

 

 

    

    

    

By:

/s/ DAVID H. WENK              

 

Name:

David H. Wenk

 

Title:

Vice President

 

 

 

TENANT:

WITNESS:

 

 

 

/s/ KENNETH HOWELL         

QUANTUM CORPORATION

 

 

Name:  Kenneth Howell

By:  

/s/ EDWARD J. HAYES, JR.         

 

Name: 

Edward J. Hayes, Jr.

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------

STATE OF NEW YORK                    )

                                                            ) ss.

COUNTY OF NEW YORK               )

            The foregoing instrument was acknowledged before me this 6th day of
February, 2006 by David H. Wenk, the Vice President of Cushman & Wakefield Net
Lease Trust, Inc., which is the general partner of Cushman & Wakefield Net Lease
Operating Partnership, L.P., which is the sole member and manager of CWNLT
Federal Drive LLC, which is the manager of CS/Federal Drive AB LLC, on behalf of
such limited liability company. 

           

            Witness my hand and official seal.

            My commission expires:   April 2, 2006

(SEAL)            /s/ EMMA L. THOMPSON         

                            Notary public

--------------------------------------------------------------------------------




TABLE OF CONTENTS

1.

DEFINITIONS

                               

1

2.

DEMISE OF PREMISES; QUIET ENJOYMENT

6

3.

USE

7

4.

TERM

7

5.

RENTAL

8

6.

TAXES

9

7.

NET LEASE; NON-TERMINABILITY  

11

8.

SERVICES

13

9.

REPAIRS AND MAINTENANCE; REPLACEMENT                    

13

10.

DESTRUCTION OF OR DAMAGE TO PREMISES

15

11.

INSURANCE, HOLD HARMLESS AND INDEMNIFICATION                    

17

12.

COMPLIANCE WITH LAWS; COVENANTS; LANDLORD’S
SELF-HELP                                

20

13.

PARTIAL TAKING

22

14.

SUBSTANTIAL TAKING

22

15.

DEFAULT; EVENTS OF DEFAULT  

22

16.

REMEDIES

24

17.

SUBORDINATION                    

26

18.

LANDLORD’S RIGHT OF ENTRY

27

19.

NOTICES                    

28

20.

ESTOPPEL CERTIFICATE; FINANCIAL DATA

29

21.

MECHANICS’ LIENS

30

22.

END OF TERM

31

23.

ALTERATIONS

33

24.

MEMORANDUM OF LEASE

35

25.

SUBLETTING/ASSIGNMENT  

35

26.

HAZARDOUS MATERIAL

39

27.

FINANCING                    

41

28.

LANDLORD’S SIGNAGE; LANDLORD’S RESERVATIONS

42

29.   

MISCELLANEOUS PROVISIONS

43

--------------------------------------------------------------------------------


